CLASS A CLASS Y Putnam RetirementReady 2055 Fund   Putnam RetirementReady 2050 Fund   Putnam RetirementReady 2045 Fund PRVLX PRVYX Putnam RetirementReady 2040 Fund PRRZX PRZZX Putnam RetirementReady 2035 Fund PRRWX PRRYX Putnam RetirementReady 2030 Fund PRRQX PRRTX Putnam RetirementReady 2025 Fund PRROX PRRPX Putnam RetirementReady 2020 Fund PRRMX PRRNX Putnam RetirementReady 2015 Fund PRRHX PRRLX Putnam RetirementReady Maturity Fund PRMAX PRMYX The Putnam RetirementReady® Funds also offer class B, C, M and R shares. Symbols for these share classes are not available. Putnam RetirementReady ® Funds Prospectus 11 | 30 | 10 Fund summaries 2 What are the main investment strategies and related risks of the underlying funds? 59 Who oversees and manages the funds? 74 How do the funds price their shares? 76 How do I buy fund shares? 76 How do I sell or exchange fund shares? 82 Policy on excessive short-term trading 85 Distribution plans and payments to dealers 87 Fund distributions and taxes 89 Financial highlights 91 Investment Category: These securities have not been approved Asset Allocation or disapproved by the Securities and This prospectus explains what Exchange Commission nor has the you should know about this Commission passed upon the accuracy mutual fund before you invest. or adequacy of this prospectus. Any Please read it carefully. statement to the contrary is a crime. Fund summaries Putnam RetirementReady 2055 Fund Goal Putnam RetirementReady 2055 Fund seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 76 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Acquired Total annual fund Total fund operating Distribution Other fees and annual fund Expense expenses Share Management and service expenses expenses operating reimburse- after expense class fees (12b-1) fees **** **** expenses ment reimbursement Class A 0.00% 0.25% 4.57% 1.04% 5.86% (4.57)% 1.29% Class B 0.00% 1.00% 4.57% 1.04% 6.61% (4.57)% 2.04% Class C 0.00% 1.00% 4.57% 1.04% 6.61% (4.57)% 2.04% Class M 0.00% 0.75% 4.57% 1.04% 6.36% (4.57)% 1.79% Class R 0.00% 0.50% 4.57% 1.04% 6.11% (4.57)% 1.54% Class Y 0.00% 0.00% 4.57% 1.04% 5.61% (4.57)% 1.04% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. 2 Prospectus ***Reflects Putnam Investment Management, LLCs (Putnam Management) contractual obligation to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans, and extraordinary expenses) through at least November 30, 2011. ****Other expenses are based on estimated amounts for the current fiscal year. Acquired fund fees and expenses are based on estimated amounts of the net annual fund operating expenses of the underlying funds for the current fiscal year, which are based on projected net expenses of each underlying fund. The projected net expenses of each underlying fund reflect a new management contract effective January 1, 2010 and Putnam Managements contractual obligation to limit certain of the underlying funds expenses and assume the allocation of the funds assets among the underlying funds as described under Investments, risks and performance  Investments below. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years Class A $699 $982 Class B $707 $962 Class B (no redemption) $207 $662 Class C $307 $662 Class C (no redemption) $207 $662 Class M $526 $916 Class R $157 $510 Class Y $106 $354 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds portfolio turnover rate will be available after the fund completes its first fiscal year. Investments, risks and performance Investments The fund employs an asset allocation strategy designed for investors planning to retire (or otherwise begin withdrawing the invested funds) in or about 2055 (the target date). The fund is designed to provide diversification among different asset classes by investing a majority of its assets in other Putnam mutual funds, referred to as underlying funds. The funds target allocations will increasingly emphasize capital preservation and income as the target date approaches. Prospectus 3 The following table presents your funds estimated asset allocations as of the funds commencement of operations and compares it with the approximate asset allocations as of that date of other Putnam RetirementReady® Funds, which are designed for investors with different target retirement dates. This is intended to illustrate how a funds allocations may change over time to increasingly emphasize capital preservation and income. Putnam RetirementReady® Funds Underlying fund* Maturity Putnam Asset Allocation: Equity Portfolio 73.3% 73.1% 58.6% 40.8% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.0% 68.0% 29.1% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.0% 53.5% 25.0% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 1.3% 2.8% 3.5% 4.7% 6.0% 6.0% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Equity** 95.0% 95.0% 91.0% 87.0% 81.0% 73.0% 64.0% 52.0% 40.0% 25.0% Fixed Income** 5.0% 5.0% 9.0% 13.0% 19.0% 27.0% 36.0% 48.0% 60.0% 75.0% Years to retirement 45 40 35 30 25 20 15 10 5 0 * Because of rounding in the calculation of allocations among underlying funds and market fluctuations, actual allocations might be more or less than these percentages. ** Equity and fixed income allocations are hypothetical estimates based on each Putnam Asset Allocation Funds strategic allocation to equity and fixed income investments as set forth in its prospectus and treating Putnam Money Market Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as fixed income investments, Putnam Absolute Return 500 Fund as 50% fixed income and 50% equity investments, and Putnam Absolute Return 700 Fund as equity investments. Actual allocations will vary. The funds target allocations may differ from this illustration. We may change a funds target allocations and the underlying funds in which it invests at any time, although we do not expect to make changes frequently. We assume investors will begin gradual withdrawals from the fund at around the target date. Putnam Management will periodically rebalance your funds investments towards its target allocations then in eff ect. Near the end of the target year, the funds target 4 Prospectus allocations will correspond to those of Putnam RetirementReady Maturity Fund (Maturity Fund), a fund that seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital, and the fund will be merged into the Maturity Fund. More information about the Maturity Fund and the underlying funds is available in each of those funds prospectuses. Risks It is important to understand that you can lose money by investing in the fund. Losses may occur near, at or after the target date. There is no guarantee that the fund will provide adequate income at and through an investors retirement. Our allocation of investments among the underlying funds may hurt performance. The fund also bears the following risks associated with the underlying funds. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are usually greater for small and midsize companies. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the underlying funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the underlying funds investments may default on payments of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance Performance information will be available after the fund completes a full calendar year of operation. Prospectus 5 Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2010 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2010 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2010 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important Additional Information About All Funds beginning on page 59. Putnam RetirementReady 2050 Fund Goal Putnam RetirementReady 2050 Fund seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 76 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds SAI. Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE 6 Prospectus Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Acquired Total annual fund Total fund operating Distribution fees and annual fund Expense expenses Share Management and service Other expenses operating reimburse- after expense class fees (12b-1) fees expenses **** expenses ment reimbursement Class A 0.00% 0.25% 0.12% 1.04% 1.41% (0.12)% 1.29% Class B 0.00% 1.00% 0.12% 1.04% 2.16% (0.12)% 2.04% Class C 0.00% 1.00% 0.12% 1.04% 2.16% (0.12)% 2.04% Class M 0.00% 0.75% 0.12% 1.04% 1.91% (0.12)% 1.79% Class R 0.00% 0.50% 0.12% 1.04% 1.66% (0.12)% 1.54% Class Y 0.00% 0.00% 0.12% 1.04% 1.16% (0.12)% 1.04% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. ***Reflects Putnam Managements contractual obligation to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans, and extraordinary expenses) through at least November 30, 2011. ****Acquired fund fees and expenses are based on estimated amounts of the net annual fund operating expenses of the underlying funds for the current fiscal year, which are based on projected net expenses of each underlying fund. The projected net expenses of each underlying fund reflect a new management contract effective January 1, 2010 and Putnam Managements contractual obligation to limit certain of the underlying funds expenses and assume the allocation of the funds assets among the underlying funds as described under Investments, risks and performance  Investments below. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Prospectus 7 Share class 1 year 3 years 5 years 10 years Class A $699 $984 $1,291 $2,159 Class B $707 $965 $1,348 $2,293 Class B (no redemption) $207 $665 $1,148 $2,293 Class C $307 $665 $1,148 $2,484 Class C (no redemption) $207 $665 $1,148 $2,484 Class M $526 $918 $1,335 $2,495 Class R $157 $512 $891 $1,955 Class Y $106 $357 $627 $1,398 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 86%. Investments, risks and performance Investments The fund employs an asset allocation strategy designed for investors planning to retire (or otherwise begin withdrawing the invested funds) in or about 2050 (the target date). The fund is designed to provide diversification among different asset classes by investing a majority of its assets in other Putnam mutual funds, referred to as underlying funds. The funds target allocations will increasingly emphasize capital preservation and income as the target date approaches. The following table presents your funds approximate asset allocations as of November 30, 2010 and compares it with the approximate asset allocations as of that date of other Putnam RetirementReady® Funds, which are designed for investors with different target retirement dates. This is intended to illustrate how a funds allocations may change over time to increasingly emphasize capital preservation and income. 8 Prospectus Putnam RetirementReady® Funds Underlying fund* Maturity Putnam Asset Allocation: Equity Portfolio 73.3% 73.1% 58.6% 40.8% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.0% 68.0% 29.1% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.0% 53.5% 25.0% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 1.3% 2.8% 3.5% 4.7% 6.0% 6.0% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Equity** 95.0% 95.0% 91.0% 87.0% 81.0% 73.0% 64.0% 52.0% 40.0% 25.0% Fixed Income** 5.0% 5.0% 9.0% 13.0% 19.0% 27.0% 36.0% 48.0% 60.0% 75.0% Years to retirement 45 40 35 30 25 20 15 10 5 0 * Because of rounding in the calculation of allocations among underlying funds and market fluctuations, actual allocations might be more or less than these percentages. ** Equity and fixed income allocations are hypothetical estimates based on each Putnam Asset Allocation Funds strategic allocation to equity and fixed income investments as set forth in its prospectus and treating Putnam Money Market Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as fixed income investments, Putnam Absolute Return 500 Fund as 50% fixed income and 50% equity investments, and Putnam Absolute Return 700 Fund as equity investments. Actual allocations will vary. The funds target allocations may differ from this illustration. We may change a funds target allocations and the underlying funds in which it invests at any time, although we do not expect to make changes frequently. We assume investors will begin gradual withdrawals from the fund at around the target date. Putnam Management will periodically rebalance your funds investments towards its target allocations then in effect. Near the end of the target year, the funds target allocations will correspond to those of Maturity Fund, a fund that seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital, and the fund will be merged into the Maturity Fund. More information about the Maturity Fund and the underlying funds is available in each of those funds prospectuses. Prospectus 9 Risks It is important to understand that you can lose money by investing in the fund. Losses may occur near, at or after the target date. There is no guarantee that the fund will provide adequate income at and through an investors retirement. Our allocation of investments among the underlying funds may hurt performance. The fund also bears the following risks associated with the underlying funds. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are usually greater for small and midsize companies. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the underlying funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the underlying funds investments may default on payments of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. 10 Prospectus Annual total returns for class A shares before sales charges Average annual total returns after sales charges (for periods ending 12/31/09) Since inception Share class 1 year 5/2/05 Class A before taxes 23.49% 0.08% Class A after taxes on distributions 18.00% 2.23% Class A after taxes on distributions and sale of fund shares 15.67% 0.91% Class B before taxes 25.02% 0.29% Class C before taxes 29.04% 0.59% Class M before taxes 25.77% 0.06% Class R before taxes 30.68% 1.08% Class Y before taxes 31.31% 1.59% S&P 500 Index (no deduction for fees, expenses or taxes) 26.46% 1.33% Barclays Capital Aggregate Bond Index (no deduction for fees, expenses or taxes) 5.93% 5.13% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2004 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2004 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2004 Prospectus 11 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important Additional Information About All Funds beginning on page 59. Putnam RetirementReady 2045 Fund Goal Putnam RetirementReady 2045 Fund seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 76 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds SAI. Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Acquired Total annual fund Total fund operating Distribution fees and annual fund Expense expenses Share Management and service Other expenses operating reimburse- after expense class fees (12b-1) fees expenses **** expenses ment reimbursement Class A 0.00% 0.25% 0.07% 1.02% 1.34% (0.07)% 1.27% Class B 0.00% 1.00% 0.07% 1.02% 2.09% (0.07)% 2.02% Class C 0.00% 1.00% 0.07% 1.02% 2.09% (0.07)% 2.02% Class M 0.00% 0.75% 0.07% 1.02% 1.84% (0.07)% 1.77% Class R 0.00% 0.50% 0.07% 1.02% 1.59% (0.07)% 1.52% Class Y 0.00% 0.00% 0.07% 1.02% 1.09% (0.07)% 1.02% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. 12 Prospectus ***Reflects Putnam Managements contractual obligation to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans, and extraordinary expenses) through at least November 30, 2011. ****Acquired fund fees and expenses are based on estimated amounts of the net annual fund operating expenses of the underlying funds for the current fiscal year, which are based on projected net expenses of each underlying fund. The projected net expenses of each underlying fund reflect a new management contract effective January 1, 2010 and Putnam Managements contractual obligation to limit certain of the underlying funds expenses and assume the allocation of the funds assets among the underlying funds as described under Investments, risks and performance  Investments below. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $697 $969 $1,261 $2,089 Class B $705 $948 $1,317 $2,223 Class B (no redemption) $205 $648 $1,117 $2,223 Class C $305 $648 $1,117 $2,415 Class C (no redemption) $205 $648 $1,117 $2,415 Class M $524 $902 $1,304 $2,427 Class R $155 $495 $859 $1,883 Class Y $104 $340 $594 $1,322 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 76%. Investments, risks and performance Investments The fund is a target date fund that employs an asset allocation strategy designed for investors planning to retire (or otherwise begin withdrawing the invested funds) in or about 2045 (the target date). The fund is designed to provide diversification among different asset classes by investing a majority of its assets in other Putnam mutual funds, referred to as underlying funds. The funds target allocations will become increasingly conservative over time Prospectus 13 and will change gradually based on the number of remaining years until the funds target date. The following table presents your funds approximate asset allocations as of November 30, 2010 and compares it with the approximate asset allocations as of that date of other Putnam RetirementReady® Funds, which are designed for investors with different target retirement dates. This is intended to illustrate how a funds allocations may change over time to increasingly emphasize capital preservation and income. Putnam RetirementReady® Funds Underlying fund* Maturity Putnam Asset Allocation: Equity Portfolio 73.3% 73.1% 58.6% 40.8% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.0% 68.0% 29.1% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.0% 53.5% 25.0% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 1.3% 2.8% 3.5% 4.7% 6.0% 6.0% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Equity** 95.0% 95.0% 91.0% 87.0% 81.0% 73.0% 64.0% 52.0% 40.0% 25.0% Fixed Income** 5.0% 5.0% 9.0% 13.0% 19.0% 27.0% 36.0% 48.0% 60.0% 75.0% Years to retirement 45 40 35 30 25 20 15 10 5 0 * Because of rounding in the calculation of allocations among underlying funds and market fluctuations, actual allocations might be more or less than these percentages. ** Equity and fixed income allocations are hypothetical estimates based on each Putnam Asset Allocation Funds strategic allocation to equity and fixed income investments as set forth in its prospectus and treating Putnam Money Market Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as fixed income investments, Putnam Absolute Return 500 Fund as 50% fixed income and 50% equity investments, and Putnam Absolute Return 700 Fund as equity investments. Actual allocations will vary. The funds target allocations may differ from this illustration. We may change a funds target allocations and the underlying funds in which it invests at any time, although we do not expect to make changes frequently. We assume 14 Prospectus investors will begin gradual withdrawals from the fund at around the target date. Putnam Management will periodically rebalance your funds investments towards its target allocations then in effect. Near the end of the target year, the funds target allocations will correspond to those of Maturity Fund, a fund that seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital, and the fund will be merged into the Maturity Fund. More information about the Maturity Fund and the underlying funds is available in each of those funds prospectuses. Risks It is important to understand that you can lose money by investing in the fund. Losses may occur near, at or after the target date. There is no guarantee that the fund will provide adequate income at and through an investors retirement. Our allocation of investments among the underlying funds may hurt performance. The fund also bears the following risks associated with the underlying funds. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are usually greater for small and midsize companies. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the underlying funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the underlying funds investments may default on payments of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Prospectus 15 Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Annual total returns for class A shares before sales charges Average annual total returns after sales charges (for periods ending 12/31/09) Since inception Share class 1 year 5 years 11/1/04 Class A before taxes 23.59% 0.68% 1.00% Class A after taxes on distributions 19.01% 3.13% 1.44% Class A after taxes on distributions and sale of fund shares 15.73% 1.25% 0.17% Class B before taxes 25.15% 0.47% 1.29% Class C before taxes 29.07% 0.25% 1.39% Class M before taxes 25.90% 0.70% 0.97% Class R before taxes 30.88% 0.28% 1.93% Class Y before taxes 31.53% 0.77% 2.43% S&P 500 Index (no deduction for fees, expenses or taxes) 26.46% 0.42% 1.83% Barclays Capital Aggregate Bond Index (no deduction for fees, expenses or taxes) 5.93% 4.97% 4.82% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. 16 Prospectus Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2004 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2004 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2004 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important Additional Information About All Funds beginning on page 59. Putnam RetirementReady 2040 Fund Goal Putnam RetirementReady 2040 Fund seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 76 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds SAI. Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Prospectus 17 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Acquired Total annual fund Total fund operating Distribution fees and annual fund Expense expenses Share Management and service Other expenses operating reimburse- after expense class fees (12b-1) fees expenses **** expenses ment reimbursement Class A 0.00% 0.25% 0.08% 0.99% 1.32% (0.08)% 1.24% Class B 0.00% 1.00% 0.08% 0.99% 2.07% (0.08)% 1.99% Class C 0.00% 1.00% 0.08% 0.99% 2.07% (0.08)% 1.99% Class M 0.00% 0.75% 0.08% 0.99% 1.82% (0.08)% 1.74% Class R 0.00% 0.50% 0.08% 0.99% 1.57% (0.08)% 1.49% Class Y 0.00% 0.00% 0.08% 0.99% 1.07% (0.08)% 0.99% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. ***Reflects Putnam Managements contractual obligation to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans, and extraordinary expenses) through at least November 30, 2011. ****Acquired fund fees and expenses are based on estimated amounts of the net annual fund operating expenses of the underlying funds for the current fiscal year, which are based on projected net expenses of each underlying fund. The projected net expenses of each underlying fund reflect a new management contract effective January 1, 2010 and Putnam Managements contractual obligation to limit certain of the underlying funds expenses and assume the allocation of the funds assets among the underlying funds as described under Investments, risks and performance  Investments below. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. 18 Prospectus Share class 1 year 3 years 5 years 10 years Class A $694 $962 $1,250 $2,067 Class B $702 $941 $1,306 $2,202 Class B (no redemption) $202 $641 $1,106 $2,202 Class C $302 $641 $1,106 $2,394 Class C (no redemption) $202 $641 $1,106 $2,394 Class M $521 $895 $1,294 $2,406 Class R $152 $488 $848 $1,861 Class Y $101 $332 $582 $1,298 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 75%. Investments, risks and performance Investments The fund is a target date fund that employs an asset allocation strategy designed for investors planning to retire (or otherwise begin withdrawing the invested funds) in or about 2040 (the target date). The fund is designed to provide diversification among different asset classes by investing a majority of its assets in other Putnam mutual funds, referred to as underlying funds. The funds target allocations will become increasingly conservative over time and will change gradually based on the number of remaining years until the funds target date. The following table presents your funds approximate asset allocations as of November 30, 2010 and compares it with the approximate asset allocations as of that date of other Putnam RetirementReady® Funds, which are designed for investors with different target retirement dates. This is intended to illustrate how a funds allocations may change over time to increasingly emphasize capital preservation and income. Prospectus 19 Putnam RetirementReady ® Funds Underlying fund* Maturity Putnam Asset Allocation: Equity Portfolio 73.3% 73.1% 58.6% 40.8% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.0% 68.0% 29.1% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.0% 53.5% 25.0% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 1.3% 2.8% 3.5% 4.7% 6.0% 6.0% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Equity** 95.0% 95.0% 91.0% 87.0% 81.0% 73.0% 64.0% 52.0% 40.0% 25.0% Fixed Income** 5.0% 5.0% 9.0% 13.0% 19.0% 27.0% 36.0% 48.0% 60.0% 75.0% Years to retirement 45 40 35 30 25 20 15 10 5 0 * Because of rounding in the calculation of allocations among underlying funds and market fluctuations, actual allocations might be more or less than these percentages. ** Equity and fixed income allocations are hypothetical estimates based on each Putnam Asset Allocation Funds strategic allocation to equity and fixed income investments as set forth in its prospectus and treating Putnam Money Market Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as fixed income investments, Putnam Absolute Return 500 Fund as 50% fixed income and 50% equity investments, and Putnam Absolute Return 700 Fund as equity investments. Actual allocations will vary. The funds target allocations may differ from this illustration. We may change a funds target allocations and the underlying funds in which it invests at any time, although we do not expect to make changes frequently. We assume investors will begin gradual withdrawals from the fund at around the target date. Putnam Management will periodically rebalance your funds investments towards its target allocations then in effect. Near the end of the target year, the funds target allocations will correspond to those of Maturity Fund, a fund that seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital, and the fund will be merged into the Maturity Fund. More information about the Maturity Fund and the underlying funds is available in each of those funds prospectuses. 20 Prospectus Risks It is important to understand that you can lose money by investing in the fund. Losses may occur near, at or after the target date. There is no guarantee that the fund will provide adequate income at and through an investors retirement. Our allocation of investments among the underlying funds may hurt performance. The fund also bears the following risks associated with the underlying funds. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are usually greater for small and midsize companies. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the underlying funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the underlying funds investments may default on payments of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 21 Annual total returns for class A shares before sales charges Average annual total returns after sales charges (for periods ending 12/31/09) Since inception Share class 1 year 5 years 11/1/04 Class A before taxes 24.26% 0.48% 1.17% Class A after taxes on distributions 20.38% 2.65% 0.99% Class A after taxes on distributions and sale of fund shares 16.14% 0.98% 0.42% Class B before taxes 25.87% 0.28% 1.46% Class C before taxes 29.80% 0.04% 1.58% Class M before taxes 26.56% 0.51% 1.13% Class R before taxes 31.52% 0.47% 2.10% Class Y before taxes 32.22% 0.97% 2.60% S&P 500 Index (no deduction for fees, expenses or taxes) 26.46% 0.42% 1.83% Barclays Capital Aggregate Bond Index (no deduction for fees, expenses or taxes) 5.93% 4.97% 4.82% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. 22 Prospectus Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2004 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2004 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2004 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important Additional Information About All Funds beginning on page 59. Putnam RetirementReady 2035 Fund Goal Putnam RetirementReady 2035 Fund seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 76 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds SAI. Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Prospectus 23 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Acquired Total annual fund Total fund operating Distribution fees and annual fund Expense expenses Share Management and service Other expenses operating reimburse- after expense class fees (12b-1) fees expenses **** expenses ment reimbursement Class A 0.00% 0.25% 0.08% 0.96% 1.29% (0.08)% 1.21% Class B 0.00% 1.00% 0.08% 0.96% 2.04% (0.08)% 1.96% Class C 0.00% 1.00% 0.08% 0.96% 2.04% (0.08)% 1.96% Class M 0.00% 0.75% 0.08% 0.96% 1.79% (0.08)% 1.71% Class R 0.00% 0.50% 0.08% 0.96% 1.54% (0.08)% 1.46% Class Y 0.00% 0.00% 0.08% 0.96% 1.04% (0.08)% 0.96% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. ***Reflects Putnam Managements contractual obligation to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans, and extraordinary expenses) through at least November 30, 2011. ****Acquired fund fees and expenses are based on estimated amounts of the net annual fund operating expenses of the underlying funds for the current fiscal year, which are based on projected net expenses of each underlying fund. The projected net expenses of each underlying fund reflect a new management contract effective January 1, 2010 and Putnam Managements contractual obligation to limit certain of the underlying funds expenses and assume the allocation of the funds assets among the underlying funds as described under Investments, risks and performance  Investments below. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. 24 Prospectus Share class 1 year 3 years 5 years 10 years Class A $691 $953 $1,235 $2,035 Class B $699 $932 $1,291 $2,170 Class B (no redemption) $199 $632 $1,091 $2,170 Class C $299 $632 $1,091 $2,363 Class C (no redemption) $199 $632 $1,091 $2,363 Class M $518 $886 $1,279 $2,375 Class R $149 $479 $832 $1,828 Class Y $98 $323 $566 $1,264 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 65%. Investments, risks and performance Investments The fund is a target date fund that employs an asset allocation strategy designed for investors planning to retire (or otherwise begin withdrawing the invested funds) in or about 2035 (the target date). The fund is designed to provide diversification among different asset classes by investing a majority of its assets in other Putnam mutual funds, referred to as underlying funds. The funds target allocations will become increasingly conservative over time and will change gradually based on the number of remaining years until the funds target date. The following table presents your funds approximate asset allocations as of November 30, 2010 and compares it with the approximate asset allocations as of that date of other Putnam RetirementReady® Funds, which are designed for investors with different target retirement dates. This is intended to illustrate how a funds allocations may change over time to increasingly emphasize capital preservation and income. Prospectus 25 Putnam RetirementReady ® Funds Underlying fund* Maturity Putnam Asset Allocation: Equity Portfolio 73.3% 73.1% 58.6% 40.8% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.0% 68.0% 29.1% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.0% 53.5% 25.0% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 1.3% 2.8% 3.5% 4.7% 6.0% 6.0% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Equity** 95.0% 95.0% 91.0% 87.0% 81.0% 73.0% 64.0% 52.0% 40.0% 25.0% Fixed Income** 5.0% 5.0% 9.0% 13.0% 19.0% 27.0% 36.0% 48.0% 60.0% 75.0% Years to retirement 45 40 35 30 25 20 15 10 5 0 * Because of rounding in the calculation of allocations among underlying funds and market fluctuations, actual allocations might be more or less than these percentages. ** Equity and fixed income allocations are hypothetical estimates based on each Putnam Asset Allocation Funds strategic allocation to equity and fixed income investments as set forth in its prospectus and treating Putnam Money Market Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as fixed income investments, Putnam Absolute Return 500 Fund as 50% fixed income and 50% equity investments, and Putnam Absolute Return 700 Fund as equity investments. Actual allocations will vary. The funds target allocations may differ from this illustration. We may change a funds target allocations and the underlying funds in which it invests at any time, although we do not expect to make changes frequently. We assume investors will begin gradual withdrawals from the fund at around the target date. Putnam Management will periodically rebalance your funds investments towards its target allocations then in effect. Near the end of the target year, the funds target allocations will correspond to those of Maturity Fund, a fund that seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital, and the fund will be merged into the Maturity Fund. More information about the Maturity Fund and the underlying funds is available in each of those funds prospectuses. 26 Prospectus Risks It is important to understand that you can lose money by investing in the fund. Losses may occur near, at or after the target date. There is no guarantee that the fund will provide adequate income at and through an investors retirement. Our allocation of investments among the underlying funds may hurt performance. The fund also bears the following risks associated with the underlying funds. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are usually greater for small and midsize companies. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the underlying funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the underlying funds investments may default on payments of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 27 Annual total returns for class A shares before sales charges Average annual total returns after sales charges (for periods ending 12/31/09) Since inception Share class 1 year 5 years 11/1/04 Class A before taxes 24.97% 0.33% 1.23% Class A after taxes on distributions 22.54% 2.28% 0.71% Class A after taxes on distributions and sale of fund shares 16.55% 0.73% 0.60% Class B before taxes 26.61% 0.15% 1.51% Class C before taxes 30.63% 0.12% 1.65% Class M before taxes 27.30% 0.36% 1.19% Class R before taxes 32.24% 0.58% 2.12% Class Y before taxes 32.92% 1.11% 2.65% S&P 500 Index (no deduction for fees, expenses or taxes) 26.46% 0.42% 1.83% Barclays Capital Aggregate Bond Index (no deduction for fees, expenses or taxes) 5.93% 4.97% 4.82% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. 28 Prospectus Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2004 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2004 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2004 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important Additional Information About All Funds beginning on page 59. Putnam RetirementReady 2030 Fund Goal Putnam RetirementReady 2030 Fund seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 76 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds SAI. Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Prospectus 29 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Acquired Total annual fund Total fund operating Distribution fees and annual fund Expense expenses Share Management and service Other expenses operating reimburse- after expense class fees (12b-1) fees expenses **** expenses ment reimbursement Class A 0.00% 0.25% 0.08% 0.92% 1.25% (0.08)% 1.17% Class B 0.00% 1.00% 0.08% 0.92% 2.00% (0.08)% 1.92% Class C 0.00% 1.00% 0.08% 0.92% 2.00% (0.08)% 1.92% Class M 0.00% 0.75% 0.08% 0.92% 1.75% (0.08)% 1.67% Class R 0.00% 0.50% 0.08% 0.92% 1.50% (0.08)% 1.42% Class Y 0.00% 0.00% 0.08% 0.92% 1.00% (0.08)% 0.92% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. ***Reflects Putnam Managements contractual obligation to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans, and extraordinary expenses) through at least November 30, 2011. ****Acquired fund fees and expenses are based on estimated amounts of the net annual fund operating expenses of the underlying funds for the current fiscal year, which are based on projected net expenses of each underlying fund. The projected net expenses of each underlying fund reflect a new management contract effective January 1, 2010 and Putnam Managements contractual obligation to limit certain of the underlying funds expenses and assume the allocation of the funds assets among the underlying funds as described under Investments, risks and performance  Investments below. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. 30 Prospectus Share class 1 year 3 years 5 years 10 years Class A $687 $941 $1,215 $1,993 Class B $695 $920 $1,270 $2,127 Class B (no redemption) $195 $620 $1,070 $2,127 Class C $295 $620 $1,070 $2,321 Class C (no redemption) $195 $620 $1,070 $2,321 Class M $514 $874 $1,259 $2,334 Class R $145 $466 $811 $1,784 Class Y $94 $310 $545 $1,217 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 73%. Investments, risks and performance Investments The fund is a target date fund that employs an asset allocation strategy designed for investors planning to retire (or otherwise begin withdrawing the invested funds) in or about 2030 (the target date). The fund is designed to provide diversification among different asset classes by investing a majority of its assets in other Putnam mutual funds, referred to as underlying funds. The funds target allocations will become increasingly conservative over time and will change gradually based on the number of remaining years until the funds target date. The following table presents your funds approximate asset allocations as of November 30, 2010 and compares it with the approximate asset allocations as of that date of other Putnam RetirementReady® Funds, which are designed for investors with different target retirement dates. This is intended to illustrate how a funds allocations may change over time to increasingly emphasize capital preservation and income. Prospectus 31 Putnam RetirementReady ® Funds Underlying fund* Maturity Putnam Asset Allocation: Equity Portfolio 73.3% 73.1% 58.6% 40.8% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.0% 68.0% 29.1% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.0% 53.5% 25.0% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 1.3% 2.8% 3.5% 4.7% 6.0% 6.0% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Equity** 95.0% 95.0% 91.0% 87.0% 81.0% 73.0% 64.0% 52.0% 40.0% 25.0% Fixed Income** 5.0% 5.0% 9.0% 13.0% 19.0% 27.0% 36.0% 48.0% 60.0% 75.0% Years to retirement 45 40 35 30 25 20 15 10 5 0 * Because of rounding in the calculation of allocations among underlying funds and market fluctuations, actual allocations might be more or less than these percentages. ** Equity and fixed income allocations are hypothetical estimates based on each Putnam Asset Allocation Funds strategic allocation to equity and fixed income investments as set forth in its prospectus and treating Putnam Money Market Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as fixed income investments, Putnam Absolute Return 500 Fund as 50% fixed income and 50% equity investments, and Putnam Absolute Return 700 Fund as equity investments. Actual allocations will vary. The funds target allocations may differ from this illustration. We may change a funds target allocations and the underlying funds in which it invests at any time, although we do not expect to make changes frequently. We assume investors will begin gradual withdrawals from the fund at around the target date. Putnam Management will periodically rebalance your funds investments towards its target allocations then in effect. Near the end of the target year, the funds target allocations will correspond to those of Maturity Fund, a fund that seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital, and the fund will be merged into the Maturity Fund. More information about the Maturity Fund and the underlying funds is available in each of those funds prospectuses. 32 Prospectus Risks It is important to understand that you can lose money by investing in the fund. Losses may occur near, at or after the target date. There is no guarantee that the fund will provide adequate income at and through an investors retirement. Our allocation of investments among the underlying funds may hurt performance. The fund also bears the following risks associated with the underlying funds. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are usually greater for small and midsize companies. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the underlying funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the underlying funds investments may default on payments of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 33 Annual total returns for class A shares before sales charges Average annual total returns after sales charges (for periods ending 12/31/09) Since inception Share class 1 year 5 years 11/1/04 Class A before taxes 25.43% 0.12% 1.35% Class A after taxes on distributions 23.93% 1.96% 0.47% Class A after taxes on distributions and sale of fund shares 16.78% 0.50% 0.76% Class B before taxes 27.09% 0.05% 1.62% Class C before taxes 31.05% 0.30% 1.74% Class M before taxes 27.80% 0.16% 1.30% Class R before taxes 32.76% 0.81% 2.26% Class Y before taxes 33.41% 1.31% 2.76% S&P 500 Index (no deduction for fees, expenses or taxes) 26.46% 0.42% 1.83% Barclays Capital Aggregate Bond Index (no deduction for fees, expenses or taxes) 5.93% 4.97% 4.82% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. 34 Prospectus Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2004 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2004 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2004 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important Additional Information About All Funds beginning on page 59. Putnam RetirementReady 2025 Fund Goal Putnam RetirementReady 2025 Fund seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 76 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds SAI. Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Prospectus 35 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Acquired Total annual fund Total fund operating Distribution fees and annual fund Expense expenses Share Management and service Other expenses operating reimburse- after expense class fees (12b-1) fees expenses **** expenses ment reimbursement Class A 0.00% 0.25% 0.08% 0.88% 1.21% (0.08)% 1.13% Class B 0.00% 1.00% 0.08% 0.88% 1.96% (0.08)% 1.88% Class C 0.00% 1.00% 0.08% 0.88% 1.96% (0.08)% 1.88% Class M 0.00% 0.75% 0.08% 0.88% 1.71% (0.08)% 1.63% Class R 0.00% 0.50% 0.08% 0.88% 1.46% (0.08)% 1.38% Class Y 0.00% 0.00% 0.08% 0.88% 0.96% (0.08)% 0.88% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. ***Reflects Putnam Managements contractual obligation to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans, and extraordinary expenses) through at least November 30, 2011. ****Acquired fund fees and expenses are based on estimated amounts of the net annual fund operating expenses of the underlying funds for the current fiscal year, which are based on projected net expenses of each underlying fund. The projected net expenses of each underlying fund reflect a new management contract effective January 1, 2010 and Putnam Managements contractual obligation to limit certain of the underlying funds expenses and assume the allocation of the funds assets among the underlying funds as described under Investments, risks and performance  Investments below. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. 36 Prospectus Share class 1 year 3 years 5 years 10 years Class A $684 $930 $1,195 $1,950 Class B $691 $908 $1,250 $2,085 Class B (no redemption) $191 $608 $1,050 $2,085 Class C $291 $608 $1,050 $2,279 Class C (no redemption) $191 $608 $1,050 $2,279 Class M $510 $862 $1,238 $2,292 Class R $140 $454 $790 $1,739 Class Y $90 $298 $523 $1,171 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 79%. Investments, risks and performance Investments The fund is a target date fund that employs an asset allocation strategy designed for investors planning to retire (or otherwise begin withdrawing the invested funds) in or about 2025 (the target date). The fund is designed to provide diversification among different asset classes by investing a majority of its assets in other Putnam mutual funds, referred to as underlying funds. The funds target allocations will become increasingly conservative over time and will change gradually based on the number of remaining years until the funds target date. The following table presents your funds approximate asset allocations as of November 30, 2010 and compares it with the approximate asset allocations as of that date of other Putnam RetirementReady® Funds, which are designed for investors with different target retirement dates. This is intended to illustrate how a funds allocations may change over time to increasingly emphasize capital preservation and income. Prospectus 37 Putnam RetirementReady ® Funds Underlying fund* Maturity Putnam Asset Allocation: Equity Portfolio 73.3% 73.1% 58.6% 40.8% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.0% 68.0% 29.1% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.0% 53.5% 25.0% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 1.3% 2.8% 3.5% 4.7% 6.0% 6.0% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Equity** 95.0% 95.0% 91.0% 87.0% 81.0% 73.0% 64.0% 52.0% 40.0% 25.0% Fixed Income** 5.0% 5.0% 9.0% 13.0% 19.0% 27.0% 36.0% 48.0% 60.0% 75.0% Years to retirement 45 40 35 30 25 20 15 10 5 0 * Because of rounding in the calculation of allocations among underlying funds and market fluctuations, actual allocations might be more or less than these percentages. ** Equity and fixed income allocations are hypothetical estimates based on each Putnam Asset Allocation Funds strategic allocation to equity and fixed income investments as set forth in its prospectus and treating Putnam Money Market Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as fixed income investments, Putnam Absolute Return 500 Fund as 50% fixed income and 50% equity investments, and Putnam Absolute Return 700 Fund as equity investments. Actual allocations will vary. The funds target allocations may differ from this illustration. We may change a funds target allocations and the underlying funds in which it invests at any time, although we do not expect to make changes frequently. We assume investors will begin gradual withdrawals from the fund at around the target date. Putnam Management will periodically rebalance your funds investments towards its target allocations then in effect. Near the end of the target year, the funds target allocations will correspond to those of Maturity Fund, a fund that seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital, and the fund will be merged into the Maturity Fund. More information about the Maturity Fund and the underlying funds is available in each of those funds prospectuses. 38 Prospectus Risks It is important to understand that you can lose money by investing in the fund. Losses may occur near, at or after the target date. There is no guarantee that the fund will provide adequate income at and through an investors retirement. Our allocation of investments among the underlying funds may hurt performance. The fund also bears the following risks associated with the underlying funds. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are usually greater for small and midsize companies. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the underlying funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the underlying funds investments may default on payments of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 39 Annual total returns for class A shares before sales charges Average annual total returns after sales charges (for periods ending 12/31/09) Since inception Share class 1 year 5 years 11/1/04 Class A before taxes 24.28% 0.04% 1.34% Class A after taxes on distributions 23.05% 1.80% 0.41% Class A after taxes on distributions and sale of fund shares 15.98% 0.42% 0.76% Class B before taxes 25.89% 0.15% 1.62% Class C before taxes 29.88% 0.40% 1.74% Class M before taxes 26.64% 0.05% 1.31% Class R before taxes 31.51% 0.90% 2.26% Class Y before taxes 32.21% 1.42% 2.78% S&P 500 Index (no deduction for fees, expenses or taxes) 26.46% 0.42% 1.83% Barclays Capital Aggregate Bond Index (no deduction for fees, expenses or taxes) 5.93% 4.97% 4.82% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. 40 Prospectus Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2004 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2004 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2004 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important Additional Information About All Funds beginning on page 59. Putnam RetirementReady 2020 Fund Goal Putnam RetirementReady 2020 Fund seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 76 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds SAI. Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Prospectus 41 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Acquired Total annual fund Total fund operating Distribution fees and annual fund Expense expenses Share Management and service Other expenses operating reimburse- after expense class fees (12b-1) fees expenses **** expenses ment reimbursement Class A 0.00% 0.25% 0.08% 0.83% 1.16% (0.08)% 1.08% Class B 0.00% 1.00% 0.08% 0.83% 1.91% (0.08)% 1.83% Class C 0.00% 1.00% 0.08% 0.83% 1.91% (0.08)% 1.83% Class M 0.00% 0.75% 0.08% 0.83% 1.66% (0.08)% 1.58% Class R 0.00% 0.50% 0.08% 0.83% 1.41% (0.08)% 1.33% Class Y 0.00% 0.00% 0.08% 0.83% 0.91% (0.08)% 0.83% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. ***Reflects Putnam Managements contractual obligation to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans, and extraordinary expenses) through at least November 30, 2011. ****Acquired fund fees and expenses are based on estimated amounts of the net annual fund operating expenses of the underlying funds for the current fiscal year, which are based on projected net expenses of each underlying fund. The projected net expenses of each underlying fund reflect a new management contract effective January 1, 2010 and Putnam Managements contractual obligation to limit certain of the underlying funds expenses and assume the allocation of the funds assets among the underlying funds as described under Investments, risks and performance  Investments below. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. 42 Prospectus Share class 1 year 3 years 5 years 10 years Class A $679 $915 $1,169 $1,896 Class B $686 $892 $1,224 $2,031 Class B (no redemption) $186 $592 $1,024 $2,031 Class C $286 $592 $1,024 $2,226 Class C (no redemption) $186 $592 $1,024 $2,226 Class M $505 $848 $1,213 $2,240 Class R $135 $438 $763 $1,684 Class Y $85 $282 $496 $1,112 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 84%. Investments, risks and performance Investments The fund is a target date fund that employs an asset allocation strategy designed for investors planning to retire (or otherwise begin withdrawing the invested funds) in or about 2020 (the target date). The fund is designed to provide diversification among different asset classes by investing a majority of its assets in other Putnam mutual funds, referred to as underlying funds. The funds target allocations will become increasingly conservative over time and will change gradually based on the number of remaining years until the funds target date. The following table presents your funds approximate asset allocations as of November 30, 2010 and compares it with the approximate asset allocations as of that date of other Putnam RetirementReady® Funds, which are designed for investors with different target retirement dates. This is intended to illustrate how a funds allocations may change over time to increasingly emphasize capital preservation and income. Prospectus 43 Putnam RetirementReady ® Funds Underlying fund* Maturity Putnam Asset Allocation: Equity Portfolio 73.3% 73.1% 58.6% 40.8% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.0% 68.0% 29.1% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.0% 53.5% 25.0% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 1.3% 2.8% 3.5% 4.7% 6.0% 6.0% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Equity** 95.0% 95.0% 91.0% 87.0% 81.0% 73.0% 64.0% 52.0% 40.0% 25.0% Fixed Income** 5.0% 5.0% 9.0% 13.0% 19.0% 27.0% 36.0% 48.0% 60.0% 75.0% Years to retirement 45 40 35 30 25 20 15 10 5 0 * Because of rounding in the calculation of allocations among underlying funds and market fluctuations, actual allocations might be more or less than these percentages. ** Equity and fixed income allocations are hypothetical estimates based on each Putnam Asset Allocation Funds strategic allocation to equity and fixed income investments as set forth in its prospectus and treating Putnam Money Market Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as fixed income investments, Putnam Absolute Return 500 Fund as 50% fixed income and 50% equity investments, and Putnam Absolute Return 700 Fund as equity investments. Actual allocations will vary. The funds target allocations may differ from this illustration. We may change a funds target allocations and the underlying funds in which it invests at any time, although we do not expect to make changes frequently. We assume investors will begin gradual withdrawals from the fund at around the target date. Putnam Management will periodically rebalance your funds investments towards its target allocations then in effect. Near the end of the target year, the funds target allocations will correspond to those of Maturity Fund, a fund that seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital, and the fund will be merged into the Maturity Fund. More information about the Maturity Fund and the underlying funds is available in each of those funds prospectuses. 44 Prospectus Risks It is important to understand that you can lose money by investing in the fund. Losses may occur near, at or after the target date. There is no guarantee that the fund will provide adequate income at and through an investors retirement. Our allocation of investments among the underlying funds may hurt performance. The fund also bears the following risks associated with the underlying funds. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are usually greater for small and midsize companies. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the underlying funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the underlying funds investments may default on payments of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 45 Annual total returns for class A shares before sales charges Average annual total returns after sales charges (for periods ending 12/31/09) Since inception Share class 1 year 5 years 11/1/04 Class A before taxes 22.58% 0.13% 1.08% Class A after taxes on distributions 20.96% 1.81% 0.59% Class A after taxes on distributions and sale of fund shares 14.85% 0.58% 0.45% Class B before taxes 24.15% 0.04% 1.36% Class C before taxes 28.08% 0.31% 1.48% Class M before taxes 24.88% 0.15% 1.04% Class R before taxes 29.77% 0.83% 2.00% Class Y before taxes 30.40% 1.31% 2.50% S&P 500 Index (no deduction for fees, expenses or taxes) 26.46% 0.42% 1.83% Barclays Capital Aggregate Bond Index (no deduction for fees, expenses or taxes) 5.93% 4.97% 4.82% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. 46 Prospectus Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2004 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2004 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2004 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important Additional Information About All Funds beginning on page 59. Putnam RetirementReady 2015 Fund Goal Putnam RetirementReady 2015 Fund seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 76 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds SAI. Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Prospectus 47 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Acquired Total annual fund Total fund operating Distribution fees and annual fund Expense expenses Share Management and service Other expenses operating reimburse- after expense class fees (12b-1) fees expenses **** expenses ment reimbursement Class A 0.00% 0.25% 0.07% 0.79% 1.11% (0.07)% 1.04% Class B 0.00% 1.00% 0.07% 0.79% 1.86% (0.07)% 1.79% Class C 0.00% 1.00% 0.07% 0.79% 1.86% (0.07)% 1.79% Class M 0.00% 0.75% 0.07% 0.79% 1.61% (0.07)% 1.54% Class R 0.00% 0.50% 0.07% 0.79% 1.36% (0.07)% 1.29% Class Y 0.00% 0.00% 0.07% 0.79% 0.86% (0.07)% 0.79% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. ***Reflects Putnam Managements contractual obligation to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans, and extraordinary expenses) through at least November 30, 2011. ****Acquired fund fees and expenses are based on estimated amounts of the net annual fund operating expenses of the underlying funds for the current fiscal year, which are based on projected net expenses of each underlying fund. The projected net expenses of each underlying fund reflect a new management contract effective January 1, 2010 and Putnam Managements contractual obligation to limit certain of the underlying funds expenses and assume the allocation of the funds assets among the underlying funds as described under Investments, risks and performance  Investments below. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. 48 Prospectus Share class 1 year 3 years 5 years 10 years Class A $675 $901 $1,145 $1,843 Class B $682 $878 $1,199 $1,978 Class B (no redemption) $182 $578 $999 $1,978 Class C $282 $578 $999 $2,174 Class C (no redemption) $182 $578 $999 $2,174 Class M $501 $834 $1,189 $2,188 Class R $131 $424 $738 $1,629 Class Y $81 $267 $470 $1,054 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 90%. Investments, risks and performance Investments The fund is a target date fund that employs an asset allocation strategy designed for investors planning to retire (or otherwise begin withdrawing the invested funds) in or about 2015 (the target date). The fund is designed to provide diversification among different asset classes by investing a majority of its assets in other Putnam mutual funds, referred to as underlying funds. The funds target allocations will become increasingly conservative over time and will change gradually based on the number of remaining years until the funds target date. The following table presents your funds approximate asset allocations as of November 30, 2010 and compares it with the approximate asset allocations as of that date of other Putnam RetirementReady® Funds, which are designed for investors with different target retirement dates. This is intended to illustrate how a funds allocations may change over time to increasingly emphasize capital preservation and income. Prospectus 49 Putnam RetirementReady ® Funds Underlying fund* Maturity Putnam Asset Allocation: Equity Portfolio 73.3% 73.1% 58.6% 40.8% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.0% 68.0% 29.1% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.0% 53.5% 25.0% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 1.3% 2.8% 3.5% 4.7% 6.0% 6.0% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Equity** 95.0% 95.0% 91.0% 87.0% 81.0% 73.0% 64.0% 52.0% 40.0% 25.0% Fixed Income** 5.0% 5.0% 9.0% 13.0% 19.0% 27.0% 36.0% 48.0% 60.0% 75.0% Years to retirement 45 40 35 30 25 20 15 10 5 0 * Because of rounding in the calculation of allocations among underlying funds and market fluctuations, actual allocations might be more or less than these percentages. ** Equity and fixed income allocations are hypothetical estimates based on each Putnam Asset Allocation Funds strategic allocation to equity and fixed income investments as set forth in its prospectus and treating Putnam Money Market Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as fixed income investments, Putnam Absolute Return 500 Fund as 50% fixed income and 50% equity investments, and Putnam Absolute Return 700 Fund as equity investments. Actual allocations will vary. The funds target allocations may differ from this illustration. We may change a funds target allocations and the underlying funds in which it invests at any time, although we do not expect to make changes frequently. We assume investors will begin gradual withdrawals from the fund at around the target date. Putnam Management will periodically rebalance your funds investments towards its target allocations then in effect. Near the end of the target year, the funds target allocations will correspond to those of Maturity Fund, a fund that seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital, and the fund will be merged into the Maturity Fund. More information about the Maturity Fund and the underlying funds is available in each of those funds prospectuses. 50 Prospectus Risks It is important to understand that you can lose money by investing in the fund. Losses may occur near, at or after the target date. There is no guarantee that the fund will provide adequate income at and through an investors retirement. Our allocation of investments among the underlying funds may hurt performance. The fund also bears the following risks associated with the underlying funds. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are usually greater for small and midsize companies. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the underlying funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the underlying funds investments may default on payments of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 51 Annual total returns for class A shares before sales charges Average annual total returns after sales charges (for periods ending 12/31/09) Since inception Share class 1 year 5 years 11/1/04 Class A before taxes 19.70% 0.08% 0.90% Class A after taxes on distributions 18.02% 1.86% 0.87% Class A after taxes on distributions and sale of fund shares 12.94% 0.74% 0.10% Class B before taxes 21.03% 0.07% 1.16% Class C before taxes 25.02% 0.36% 1.30% Class M before taxes 21.90% 0.11% 0.85% Class R before taxes 26.66% 0.86% 1.81% Class Y before taxes 27.30% 1.37% 2.31% S&P 500 Index (no deduction for fees, expenses or taxes) 26.46% 0.42% 1.83% Barclays Capital Aggregate Bond Index (no deduction for fees, expenses or taxes) 5.93% 4.97% 4.82% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. 52 Prospectus Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2004 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2004 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2004 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important Additional Information About All Funds beginning on page 59. Putnam RetirementReady Maturity Fund Goal Putnam RetirementReady Maturity Fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 76 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds SAI. Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Prospectus 53 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Acquired Total annual fund Total fund operating Distribution fees and annual fund Expense expenses Share Management and service Other expenses operating reimburse- after expense class fees (12b-1) fees expenses **** expenses ment reimbursement Class A 0.00% 0.25% 0.07% 0.74% 1.06% (0.07)% 0.99% Class B 0.00% 1.00% 0.07% 0.74% 1.81% (0.07)% 1.74% Class C 0.00% 1.00% 0.07% 0.74% 1.81% (0.07)% 1.74% Class M 0.00% 0.75% 0.07% 0.74% 1.56% (0.07)% 1.49% Class R 0.00% 0.50% 0.07% 0.74% 1.31% (0.07)% 1.24% Class Y 0.00% 0.00% 0.07% 0.74% 0.81% (0.07)% 0.74% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. ***Reflects Putnam Managements contractual obligation to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans, and extraordinary expenses) through at least November 30, 2011. ****Acquired fund fees and expenses are based on estimated amounts of the net annual fund operating expenses of the underlying funds for the current fiscal year, which are based on projected net expenses of each underlying fund. The projected net expenses of each underlying fund reflect a new management contract effective January 1, 2010 and Putnam Managements contractual obligation to limit certain of the underlying funds expenses and assume the allocation of the funds assets among the underlying funds as described under Investments, risks and performance  Investments below. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. 54 Prospectus Share class 1 year 3 years 5 years 10 years Class A $670 $886 $1,120 $1,789 Class B $677 $863 $1,173 $1,924 Class B (no redemption) $177 $563 $973 $1,924 Class C $277 $563 $973 $2,121 Class C (no redemption) $177 $563 $973 $2,121 Class M $496 $819 $1,164 $2,136 Class R $126 $408 $711 $1,573 Class Y $76 $252 $443 $995 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 136%. Investments, risks and performance Investments The fund employs an asset allocation strategy designed for investors who are already in retirement or who plan to retire (or otherwise begin withdrawing the invested funds) in the near future. The fund is designed to provide diversification among different asset classes by investing a majority of its assets in other Putnam mutual funds, referred to as underlying funds. The following table presents your funds approximate asset allocations as of November 30, 2010 and compares it with the approximate asset allocations as of that date of other Putnam RetirementReady® Funds, which are designed for investors with different target retirement dates. This is intended to illustrate how a funds allocations may change over time to increasingly emphasize capital preservation and income. Prospectus 55 Putnam RetirementReady ® Funds Underlying fund* Maturity Putnam Asset Allocation: Equity Portfolio 73.3% 73.1% 58.6% 40.8% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.0% 68.0% 29.1% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.0% 53.5% 25.0% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.5% 0.5% 0.5% 1.3% 2.8% 3.5% 4.7% 6.0% 6.0% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Equity** 95.0% 95.0% 91.0% 87.0% 81.0% 73.0% 64.0% 52.0% 40.0% 25.0% Fixed Income** 5.0% 5.0% 9.0% 13.0% 19.0% 27.0% 36.0% 48.0% 60.0% 75.0% Years to retirement 45 40 35 30 25 20 15 10 5 0 * Because of rounding in the calculation of allocations among underlying funds and market fluctuations, actual allocations might be more or less than these percentages. ** Equity and fixed income allocations are hypothetical estimates based on each Putnam Asset Allocation Funds strategic allocation to equity and fixed income investments as set forth in its prospectus and treating Putnam Money Market Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as fixed income investments, Putnam Absolute Return 500 Fund as 50% fixed income and 50% equity investments, and Putnam Absolute Return 700 Fund as equity investments. Actual allocations will vary. The funds target allocations may differ from this illustration. We may change a funds target allocations and the underlying funds in which it invests at any time, although we do not expect to make changes frequently. We assume investors will make gradual withdrawals from the fund. Putnam Management will periodically rebalance your funds investments towards its target allocations then in effect. More information about the underlying funds is available in each of those funds prospectuses. 56 Prospectus Risks It is important to understand that you can lose money by investing in the fund. There is no guarantee that the fund will provide adequate income at and through an investors retirement. Our allocation of investments among the underlying funds may hurt performance. The fund also bears the following risks associated with the underlying funds. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are usually greater for small and midsize companies. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the underlying funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the underlying funds investments may default on payments of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 57 Annual total returns for class A shares before sales charges Average annual total returns after sales charges (for periods ending 12/31/09) Since inception Share class 1 year 5 years 11/1/04 Class A before taxes 21.32% 0.61% 1.00% Class A after taxes on distributions 19.19% 1.06% 0.65% Class A after taxes on distributions and sale of fund shares 13.82% 0.33% 0.01% Class B before taxes 22.82% 0.73% 1.25% Class C before taxes 26.78% 1.07% 1.41% Class M before taxes 23.62% 0.59% 0.96% Class R before taxes 28.40% 1.55% 1.90% Class Y before taxes 29.10% 2.07% 2.42% Barclays Capital Aggregate Bond Index (no deduction for fees, expenses or taxes) 5.93% 4.97% 4.82% S&P 500 Index (no deduction for fees, expenses or taxes) 26.46% 0.42% 1.83% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2004 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2004 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2004 58 Prospectus For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important Additional Information About All Funds beginning on page 59. Important Additional Information About All Funds Purchase and sale of fund shares You can open an account, purchase and/or sell fund shares, or exchange them for shares of another Putnam fund by contacting your financial advisor or by calling Putnam Investor Services at 1-800-225-1581. When opening an account, you must complete and mail a Putnam account application, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. The minimum initial investment of $500 is currently waived, although Putnam reserves the right to reject initial investments under $500 at its discretion. There is no minimum for subsequent investments. You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange is open. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. Tax information Each funds distributions will be taxed as ordinary income or as capital gains unless the shares are held through a qualified retirement plan. Financial intermediary compensation If you purchase the fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisors Web site for more information. What are the main investment strategies and related risks of the underlying funds? This section contains greater detail on each funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. In deciding whether a Putnam RetirementReady Fund is right for you, you may wish to consider a number of factors in addition to the funds target date, including your age, how your fund investment will fit into your overall investment program, and whether you are looking for a more aggressive or more conservative allocation. Prospectus 59 As mentioned in the fund summaries, we pursue each funds goal by allocating its assets among underlying funds. References to specific investments refer to investments made by the underlying funds. When deciding whether to buy or sell equity investments for the underlying funds, the managers of those funds may consider, among other factors, a companys valuation, financial strength, competitive position in its industry, projected future earnings, cash flows and dividends. When deciding whether to buy or sell fixed income investments for the underlying funds, the managers of those funds may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions. Managers of different underlying funds may emphasize different factors in making decisions to buy or sell investments. In addition to the investments described below, each underlying fund, except Putnam Money Market Fund, may use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. Putnam Asset Allocation: Equity Portfolio Goal The fund seeks long-term growth. Investments We invest mainly in common stocks of companies worldwide. While we typically allocate approximately 75% of the funds assets to investments in U.S. companies, and 25% of the funds assets to investments in international companies, these allocations may vary. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets. Risks The fund bears the risks of underlying funds set forth in Fund summaries  Investments, risks and performance  Risks , except those related to bonds and allocation of assets among asset categories. Additional information about each of these risks is included below. Putnam Asset Allocation: Growth Portfolio Putnam Asset Allocation: Balanced Portfolio Putnam Asset Allocation: Conservative Portfolio Goals The Growth Portfolio seeks capital appreciation. The Balanced Portfolio seeks total return. The Conservative Portfolio seeks total return consistent with preservation of capital. Total return is comprised of capital appreciation and income. 60 Prospectus Investments Each fund has a unique strategic, or typical, allocation between equity and fixed income investments. Using qualitative analysis and quantitative techniques, we adjust portfolio allocations from time to time within a certain range for each fund to try to optimize a funds performance consistent with its goal. The strategic allocation and the range of allowable allocation for each fund are shown below. Growth Portfolio Balanced Portfolio Conservative Portfolio Strategic Strategic Strategic Class Allocation Range Allocation Range Allocation Range Equity 80% 65-95% 60% 45-75% 30% 15-45% Fixed Income 20% 5-35% 40% 25-55% 70% 55-85% We may also select other investments that do not fall within these asset classes. Risks Each fund bears the risks of underlying funds set forth in Fund summaries  Investments, risks and performance  Risks . Additional information about each of these risks is included below. Putnam Money Market Fund Goal The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. Investments We invest mainly in money market instruments that are high quality and have short-term maturities. We invest significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. Risks The effects of inflation may erode the value of your investment over time. Although the fund seeks to preserve the value of your investment at $1.00 per share, deterioration in the credit quality of issuers whose securities the fund holds or an increase in interest rates may impair the value of your investment. The values of money market investments usually rise and fall in response to changes in interest rates. Interest rate risk is generally lowest for investments with short maturities (a significant part of the funds investments). Although the fund only buys high quality investments, investments backed by a letter of credit have the risk that the provider of the letter of credit will not be able to fulfill its obligations to the issuer. Additional information about each of these risks is included below. Prospectus 61 Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam Absolute Return 500 Fund Putnam Absolute Return 700 Fund Goal Each fund seeks to earn a positive total return that exceeds the rate of inflation by a targeted amount on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The target return for each fund is the rate of inflation plus the number of basis points specified in the funds name. Investments Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund are designed to pursue consistent absolute returns with relatively low volatility and limited market risk through a broadly diversified portfolio reflecting uncorrelated fixed income strategies designed to exploit market inefficiencies across global markets and fixed income sectors. These strategies include (a) sovereign: obligations of governments in developed and emerging markets; (b) credit: investment grade debt, high yield debt (sometimes referred to as junk bonds), bank loans convertible bonds and structured credit; and (c) securitized: mortgage-backed securities, asset-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. Putnam Absolute Return 100 Fund has a lower risk and return profile than Putnam Absolute Return 300 Fund as a result of lower exposure to the fixed income sectors and strategies mentioned above. Another distinction between the funds from time to time may be a higher cash position in Putnam Absolute Return 100 Fund. Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund combine two independent investments strategies  a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed income securities; mortgage- and asset-backed securities; high yield securities (sometimes referred to as junk bonds); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. Putnam Absolute Return 700 Fund has a higher risk and return profile than Putnam Absolute Return 500 Fund as a result of increased exposure to the asset classes and strategies mentioned above. 62 Prospectus Risks Each fund bears the risks of underlying funds set forth in Fund summaries  Investments, risks and performance  Risks , except that Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund do not bear the risks of stock investing. Additional information about each of these risks is included below. Additional information about investment strategies and related risks of the underlying funds This section provides additional information on the investment strategies and related risks of the Putnam Absolute Return Funds and the underlying funds generally. Not every investment strategy below applies to each underlying fund. Putnam Absolute Return Funds The use of the term absolute return in each funds name is meant to distinguish the funds goal and investment strategies from those of most other mutual funds available in the marketplace. Most mutual funds are generally managed with a goal of outperforming an index of securities or an index of competitive funds. As a result, even if these funds are successful in achieving their goals, their investment returns may be positive or negative and will tend to reflect the general direction of the markets. An absolute return strategy seeks to earn a positive total return over a reasonable period of time regardless of market conditions or general market direction. As a result, if this strategy is successful, investors should expect the funds to outperform the general securities markets during periods of flat or negative market performance, to underperform during periods of strong positive market performance, and typically to produce less volatile returns than general securities markets. The funds seek to earn their target returns over a reasonable period of time  generally at least three years or more  since investment returns will likely fluctuate over shorter periods of time as market conditions vary, even under an absolute return strategy. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility and expected returns. The funds seek to earn a positive total return that exceeds, by a particular amount, the rate of inflation, as reflected by the return of the BofA Merrill Lynch U.S. Treasury Bill Index. The index tracks the performance of U.S. dollar denominated U.S. Treasury bills, which represent obligations of the U.S. Government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. While the funds seek returns in excess of the BofA Merrill Lynch U.S. Treasury Bill Index, you should be aware that an investment in the funds is not the same as an investment in the BofA Merrill Lynch U.S. Treasury Bill Index. An investment in U.S. Treasury bills, which are supported by the full faith and credit of the U.S. Government, is generally considered a risk free investment. Prospectus 63 Investing in the funds, however, does involve certain risks, including the risk of loss. Because risk and reward are related, you should expect the risk associated with an investment in a fund, and the volatility of that funds returns, to increase as the fund seeks higher returns. Global bond strategies  Absolute Return 100 and 300 Funds Independent global fixed income investment strategies We seek to effi ciently mix a number of independent global fixed income investment strategies. These strategies may be based on security selection, allocation among sub-sectors within sectors of the fixed income market, such as the investment grade and high yield sub-sectors within the credit sector, macroeconomic developments (such as those relating to currencies and country-specific developments), and other techniques. By using a number of different strategies, the funds may take advantage of todays global fixed income markets, which are complex, rapidly evolving, and characterized by newly defined instruments, sub-sectors, and derivatives that, we believe, offer substantial opportunities. We invest without limit in all available global fixed income instruments, including lower-rated debt, to diversify portfolio exposure regardless of market conditions. Derivatives and investment exposures When the funds use derivatives to increase their exposure to investments, the derivatives may create investment leverage. In general, to the extent that leverage is used in these funds, Absolute Return 300 Fund is expected to make greater use of leverage than Absolute Return 100 Fund. Absolute Return 300 Fund has a higher expected return, and higher expected risk and volatility, than Absolute Return 100 Fund as a result of increased exposure, including through the use of derivatives, to fixed income sectors and investment strategies. Another distinction between the funds from time to time may be a higher cash position in Absolute Return 100 Fund. Beta and alpha strategies  Absolute Return 500 and 700 Funds The beta strategy of allocating assets among many asset classes generally depends upon the direction of the relevant markets for success, while the alpha strategy is generally designed not to depend upon market direction for success. The beta and alpha strategies are intended to be uncorrelated and to operate largely independently, thus improving a funds chances of earning a positive total return regardless of market conditions. Both the beta and alpha strategies are dynamic, permitting us to take advantage of opportunities that arise from different economic conditions. 64 Prospectus Beta strategy  Asset classes. Through the beta strategy, we invest without limit in many asset classes directly or through derivatives. These asset classes include equity and fixed-income (including high yield and mortgage- and asset-backed securities) securities of U.S. and foreign corporate and governmental issuers and currencies. We also allocate the funds assets to less traditional asset classes such as commodities, inflation-protected securities and real estate investment trusts. Allocations to these less traditional asset classes are intended to, in part, protect a funds portfolio from downturns in the equity and fixed income markets and against inflation. However, we cannot assure you that any asset classes will perform as expected. If our assessment of the risk and return potential of asset classes is incorrect, a fund could significantly under-perform the markets in general, particular markets, or other funds that make similar investments.  Asset allocation. Although we may adjust asset allocations at any time and without constraint, we expect generally to allocate the majority of the funds assets to investments in traditional asset classes. Our asset allocation is intended to reduce risk and volatility in the portfolios and to provide protection against a decline in the funds assets. However, we cannot assure you that our asset allocation judgments will achieve these objectives. Within each asset class, we make specific investments on the basis of quantitative analysis, in addition to fundamental research and analysis. Even if our asset allocation decisions are successful, if the particular investments that we make within each asset class do not perform as we expect, the funds may fail to meet their objectives or may lose money.  Derivatives and investment exposures; investment leverage. When the funds use derivatives to increase their exposure to investments, the derivatives may create investment leverage. We expect that the funds will generally use leverage to increase their exposure to investments. The funds expect to employ different levels of investment leverage in pursuing their beta strategies. Under normal market conditions, we expect that, on average, investment leverage on a net notional basis will be approximately 50% of net assets in the case of Absolute Return 500 Fund and 100% of net assets in the case of Absolute Return 700 Fund, although the amounts of leverage may be significantly higher or lower at any given time. Investment leverage means that, for every $100 invested in a fund, the fund will obtain an exposure to more than $100 of underlying investments after long and short positions are netted against each other  exposure to $150 of underlying investments, for investment leverage of 50%; and exposure to $200 of underlying investments, for investment leverage of 100%. The funds alpha strategy may also entail leverage. Prospectus 65 Absolute Return 700 Fund has a higher expected return, and higher expected risk and volatility, than Absolute Return 500 Fund as a result of increased exposure, including through the use of derivatives, to asset classes and investment strategies. Alpha strategy The funds alpha strategy involves potentially using diverse active trading strategies, including overlay strategies, active security selection, tactical asset allocation, currency transactions and options transactions, to seek enhanced returns. There is no restriction on the type or number of strategies that we may employ in the alpha strategy. Because the alpha strategy is designed to generate a return regardless of market direction, we can use it to generate a positive investment return even in broadly declining markets. Though the funds alpha strategy is intended to earn a positive total return even when the general market declines, the funds beta strategy is unlikely to earn a positive return in those circumstances. However, while we intend the strategies within the alpha strategy to be relatively uncorrelated with one another and with the performance of most asset classes to which the funds are exposed through the beta strategy, it is possible that the performance of various asset classes and strategies within the alpha strategy may be correlated under certain market conditions, which may negatively affect a funds performance. The alpha strategy may involve investment leverage. The alpha strategy may fail to make money in broadly declining markets, and may lose money even in broadly advancing markets. Equity investments  Common stocks. Common stock represents an ownership interest in a company. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also other companies in the same industry or in a number of different industries, such as increases in production costs. From time to time, a fund may invest a significant portion of its assets in companies in one or more related industries or sectors, which would make the fund more vulnerable to adverse developments affecting those industries or sectors. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. 66 Prospectus Growth stocks  Stocks of companies we believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The values of these stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If our assessment of the prospects for a companys earnings growth is wrong, or if our judgment of how other investors will value the companys earnings growth is wrong, then the price of the companys stock may fall or not approach the value that we have placed on it. Value stocks  Companies whose stock we believe is undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a companys prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the companys stock may fall or may not approach the value that we have placed on it.  Small and midsize companies. These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of larger companies. Stocks of small and midsize companies may therefore be more vulnerable to adverse developments than those of larger companies. Small companies in foreign countries could be relatively smaller than those in the United States. The funds may invest in small and midsize companies without limit. Fixed income investments  Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instruments value usually will not affect the amount of interest income paid to a fund, but will affect the value of a funds shares. Interest rate risk is generally greater for investments with longer maturities. In evaluating the potential performance of an investment in the fund, investors may find it useful to compare the funds current dividend rate with its yield, which is computed on a yield-to-maturity basis in accordance with SEC regulations and which reflects amortization of market premiums. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. Prospectus 67 Inflation-protected securities are debt instruments whose principal and/or interest are adjusted for inflation. A fund may invest in inflation-protected securities issued by the U.S. Department of Treasury, by non-U.S. governments, or by private issuers. Inflation-protected securities issued by the U.S. Treasury pay a fixed rate of interest that is applied to an inflation-adjusted principal amount. The principal amount is adjusted based on changes in the Consumer Price Index, a measure of inflation. The principal due at maturity is typically equal to the inflation-adjusted principal amount, or to the instruments original par value, whichever is greater. Because the principal amount would be adjusted downward during a period of deflation, each fund will be subject to deflation risk with respect to its investments in these securities. In addition, if a fund purchases inflation-adjusted debt instruments in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the fund may experience a loss if there is a subsequent period of deflation. For Putnam Money Market Fund , average portfolio maturity will not exceed 90 days and the fund may not hold an investment with more than 397 days remaining to maturity. These short-term investments generally have lower yields than longer-term investments.  Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. For Putnam Absolute Return 100, 300, 500 and 700 Funds. We may invest without limit in higher-yield, higher-risk debt investments that are below investment-grade (sometimes referred to as junk bonds). However, we may invest no more than 15% of each funds total assets in debt investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments, including investments in the lowest rating category of the rating agency, and in unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam Asset Allocation: Growth Portfolio, Putnam Asset Allocation: Balanced Portfolio and Putnam Asset Allocation: Conservative Portfolio. We may invest up to 40% of each funds total assets (but not more than a funds maximum fixed income allocation range) in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by each nationally recognized securities rating agency, or are unrated investments that we believe are of comparable quality. However, using the same criteria, we currently do not intend to invest more than 20% of Conservative Portfolios total assets in debt investments rated lower than BB or its equivalent. We may invest up to 5% of a funds total assets in debt 68 Prospectus investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments and in unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. Investments rated below BBB or its equivalent are below investment-grade. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Credit ratings are based largely on the issuers historical financial condition and the rating agencies investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuers current financial condition, and does not reflect an assessment of an investments volatility or liquidity. Although we consider credit ratings in making investment decisions, we perform our own investment analysis and do not rely only on ratings assigned by the rating agencies. Our success in achieving a funds investment objective may depend more on our own credit analysis when we buy lower quality bonds than when we buy higher quality bonds. We may have to participate in legal proceedings involving the issuer. This could increase a funds operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. For Putnam Money Market Fund we buy only high quality investments. These are:  rated in one of the two highest categories by at least two nationally recognized rating services,  rated by one rating service in one of the services two highest categories (if only one rating service has provided a rating) or  unrated investments that we determine are of equivalent quality. The credit quality of an investment may be supported or enhanced by another company or financial institution through the use of a letter of credit or similar arrangements. The main risk in investments backed by a letter of credit is that the provider of the letter of credit will not be able to fulfill its obligations to the issuer. Prospectus 69  Prepayment risk. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on securitized debt instruments, including mortgage-backed and asset-backed investments, typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily, or as a result of refinancing or foreclosure. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. They may increase the volatility of the funds. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities, which are subject to risks similar to those of mortgage-backed securities, are also structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements.  Focus of investments. For Putnam Money Market Fund , we may invest without limit in money market investments from the banking, personal credit and business credit industries. However, we may invest over 25% of the funds total assets in money market investments from the personal credit or business credit industries only when we determine that the yields on those investments exceed the yields that are available from eligible investments of issuers in the banking industry. At times, the fund and other accounts that we and our affiliates manage may own all or most of the debt of a particular issuer. This concentration of ownership may make it more diffi cult to sell, or to determine the fair value of, these investments. Foreign investments A fund considers a foreign company to be one that is domiciled outside the U.S. or has its principal operations located outside the U.S. Foreign investments involve certain special risks, including:  Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar. 70 Prospectus  Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, direct or indirect impact of sovereign debt default, imposition of restrictions on the exchange or export of foreign currency, and tax increases.  Unreliable or untimely information: There may be less information publicly available about a foreign company than about most U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States.  Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States.  Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than most U.S. investments, which means we may at times be unable to sell these foreign investments at desirable prices. For the same reason, we may at times find it difficult to value the funds foreign investments.  Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. For example, political and economic structures in these countries may be changing rapidly, which can cause instability. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets or investments in U.S. companies that have significant foreign operations. Derivatives An underlying fund may engage in a variety of transactions involving derivatives, such as futures, options, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. The risk of loss from certain short derivatives positions is theoretically unlimited. We may use derivatives both for hedging and non-hedging purposes. For example, we may use derivatives to increase or decrease a funds exposure to long or short term interest rates (in the United States or abroad) or to a particular currency or group of Prospectus 71 currencies. We may also use derivatives as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. In addition, for Putnam Asset Allocation: Growth Portfolio , Putnam Asset Allocation: Balanced Portfolio and Putnam Asset Allocation: Conservative Portfolio , derivatives positions that offset each other may be netted together for purposes of our policy on strategic allocation between stocks and bonds. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide a fund with investment exposure greater than the value of the funds investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the funds. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. For Putnam Absolute Return 100 , , 500 and 700 Funds , we intend to employ leverage through the use of derivatives. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the funds derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivatives transaction will not meet its obligations. For Putnam Absolute Return 100 , , 500 and 700 Funds , the Absolute Return 100 and 300 Funds may be unable to obtain their desired exposures to particular fixed income strategies and sectors, and the Absolute Return 500 and 700 Funds decision to pursue alpha and beta strategies separately may not be successful if we are unable to invest in appropriate derivatives or other instruments or if the derivatives and instruments do not perform as expected. For further information about the risks of derivatives, see the SAI. For Putnam Absolute Return 500 and 700 Funds. Real estate investment trusts (REITs) . A REIT pools investors funds for investment primarily in income-producing real estate properties or real estate-related loans (such as mortgages). The real estate properties in which REITs invest typically include properties such as office buildings, retail and industrial facilities, hotels, apartment buildings and healthcare facilities. We will invest in publicly-traded REITs listed on national securities exchanges. The yields available from investments in REITs depend on the amount of income and capital appreciation generated by the related properties. Investments in REITs are subject to the risks associated with direct ownership in real estate, including economic downturns that have an adverse effect on real estate markets. 72 Prospectus For Putnam Absolute Return 500 and 700 Funds. Commodity-linked notes . Commodity-linked notes are debt securities whose maturity values or interest rates are determined by reference to a single commodity or to all or a portion of a commodities index. Commodity-linked notes may be positively or negatively indexed, meaning their maturity value may be structured to increase or decrease as commodity values change. Investments in commodity-linked notes are subject to the risks associated with the overall commodities markets and other factors that affect the value of commodities, including weather, disease, political, tax and other regulatory developments. Commodity-linked notes may be more volatile and less liquid than the underlying measures, have substantial risk of loss with respect to both principal and interest and are subject to the credit risks associated with the issuer. A funds investment in commodity-linked notes may be limited by its intention to qualify as a regulated investment company.  Other investments. In addition to the main investment strategies described above, an underlying fund may make other types of investments, such as investments in preferred stocks, convertible securities, hybrid and structured bonds and notes (including debt instruments with terms determined by reference to a particular commodity or to all or portions of a commodities index) and investments in bank loans. A fund may also loan its portfolio securities to earn income. These practices may be subject to other risks, as described in the SAI.  Alternative strategies. At times we may judge that market conditions make pursuing a funds usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily invest some or all of a funds assets using alternative strategies that are mainly designed to limit losses. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause an underlying fund to miss out on investment opportunities, and may prevent a fund from achieving its goal.  Changes in policies. The Trustees may change a funds or an underlying funds goal, investment strategies and other policies without shareholder approval, except as otherwise indicated.  Portfolio turnover rate. The underlying funds portfolio turnover rate measures how frequently a fund buys and sells investments. A portfolio turnover rate of 100%, for example, would mean that the funds sold and replaced securities valued at 100% of the funds assets within a one-year period. From time to time the underlying fund may engage in frequent trading. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. A funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. Prospectus 73  Portfolio holdings. The SAI includes a description of each underlying funds policies with respect to the disclosure of its portfolio holdings. For more specific information on the portfolio of funds other than Putnam Money Market Fund, you may visit the Putnam Investments Web site, putnam.com/individual, where the funds full portfolio holdings may be viewed monthly beginning approximately 15 days after the end of each month. This information will remain available on the Web site until the fund files a Form N-CSR or N-Q with the Securities and Exchange Commission (SEC) for the period that includes the date of the information, after which such information can be found on the SECs Web site at http://www.sec.gov. For information on the portfolio of Putnam Money Market Fund, you may visit the Putnam Investments Web site, putnam.com/individual, where the funds portfolio holdings and related portfolio information may be viewed monthly beginning no later than 5 business days after the end of each month by clicking on Investment Solutions, followed by Active long-only, then Money Market. This information will remain available on the Web site for six months thereafter, after which such information can be found on the SECs Web site at http://www.sec.gov. Who oversees and manages the funds? The funds Trustees As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds Board of Trustees oversees the general conduct of the funds business and represents the interests of the Putnam fund shareholders. At least 75% of the members of the Putnam Funds Board of Trustees are independent, which means they are not an officer of the fund or affiliated with Putnam Management. The Trustees periodically review each funds investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services, as well as the overall level of a funds operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the funds Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 74 Prospectus The funds investment manager The Trustees have retained Putnam Management, which has managed mutual funds since 1937, to be each funds investment manager, responsible for making investment decisions for the fund and managing the funds other affairs and business. The basis for the Trustees approval of the funds management contract and the sub-management contract described below is discussed in each funds annual report to shareholders dated July 31, 2010. The funds pay no management fee to Putnam Management. However, Putnam Management receives management fees from the underlying funds. Because the management fees paid to Putnam Management by the underlying funds vary, there may be a conflict in establishing and adjusting each funds target percentage allocations among the underlying funds between the interests of the funds and Putnam Managements economic interest. Putnam Managements address is One Post Office Square, Boston, MA 02109. Putnam Management has retained its affiliate Putnam Investments Limited (PIL) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management. Putnam Management (and not a fund) will pay a quarterly sub-management fee to PIL for its services at the annual rate of 0.35% of the average aggregate net asset value of any fund assets managed by PIL. PIL, which provides a full range of international investment advisory services to institutional clients, is located at Cassini House, 5759 St Jamess Street, London, England, SW1A 1LD. Pursuant to this arrangement, Putnam investment professionals who are based in foreign jurisdictions may serve as portfolio managers of the funds or provide other investment services, consistent with local regulations.  Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the funds portfolio. Portfolio managers Joined funds Employer Positions over past five years Jeffrey Knight 2004 Putnam Management Head of Global Asset Allocation 1993  Present Previously, Director Global Asset Allocation Robert Kea 2004 Putnam Management Portfolio Manager 1989  Present Previously, Quantitative Analyst and Analyst Robert Schoen 2004 Putnam Management Portfolio Manager 1997  Present Previously, Quantitative Analyst The SAI provides information about these individuals compensation, other accounts managed by these individuals and these individuals ownership of securities in the funds. Prospectus 75 How do the funds price their shares? The price of each funds shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying funds in which it invests. For a description of the circumstances under which the underlying funds use fair value pricing and the effects of using fair value pricing, please see the underlying funds prospectuses. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange (NYSE) each day the exchange is open. How do I buy fund shares? Opening an account You can open a fund account and purchase class A, B, C, and M shares by contacting your financial representative or Putnam Investor Services at 1-800-225-1581 and obtaining a Putnam account application. The completed application, along with a check made payable to the fund, must then be returned to Putnam Investor Services at the following address: Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 You can open a fund account with as little as $500. The minimum investment is waived if you make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account. Although Putnam is currently waiving the minimum, it reserves the right to reject initial investments under the minimum in its discretion. Each fund sells its shares at the offering price, which is the NAV plus any applicable sales charge (class A and class M shares only). Your financial representative or Putnam Investor Services generally must receive your completed buy order before the close of regular trading on the NYSE for your shares to be bought at that days offering price. If you participate in a retirement plan that offers the fund, please consult your employer for information on how to purchase shares of the fund through the plan, including any restrictions or limitations that may apply. Mutual funds must obtain and verify information that identifies investors opening new accounts. If the fund is unable to collect the required information, Putnam Investor Services may not be able to open your fund account. Investors must provide their full name, residential or business address, Social Security or tax identification number, and date of birth. Entities, such as trusts, estates, corporations and partnerships, must also provide other identifying information. Putnam Investor Services may share identifying information with third parties for the purpose of verification. If Putnam Investor Services 76 Prospectus cannot verify identifying information after opening your account, the fund reserves the right to close your account. Also, the fund may periodically close to new purchases of shares or refuse any order to buy shares if the fund determines that doing so would be in the best interests of the fund and its shareholders. While the fund no longer issues certificates for fund shares, previously issued share certificates remain valid. Purchasing additional shares Once you have an existing account, you can make additional investments at any time in any amount in the following ways:  Through a financial representative. Your representative will be responsible for furnishing all necessary documents to Putnam Investor Services, and may charge you for his or her services.  Through Putnams Systematic Investing Program. You can make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account.  Via the Internet or phone. If you have an existing Putnam fund account and you have completed and returned an Electronic Investment Authorization Form, you can buy additional shares online at putnam.com or by calling Putnam Investor Services at 1-800-225-1581.  By mail. You may also request a book of investment stubs for your account. Complete an investment stub and write a check for the amount you wish to invest, payable to the appropriate fund. Return the check and investment stub to Putnam Investor Services.  By wire transfer. You may buy fund shares by bank wire transfer of same-day funds. Please call Putnam Investor Services at 1-800-225-1581 for wiring instructions. Any commercial bank can transfer same-day funds by wire. The fund will normally accept wired funds for investment on the day received if they are received by the funds designated bank before the close of regular trading on the NYSE. Your bank may charge you for wiring same-day funds. Although the funds designated bank does not currently charge you for receiving same-day funds, it reserves the right to charge for this service. You cannot buy shares for tax-qualified retirement plans by wire transfer. Which class of shares is best for me? This prospectus offers you four classes of fund shares: A, B, C and M. Qualified employee-benefit plans may also choose class R shares, and certain investors described below may also choose class Y shares. Each share class represents investments in the same portfolio of securities, but each class has its own sales charge and expense structure, allowing you and your financial representative to choose the class that best suits your investment needs. When you purchase shares of a fund, you must choose a share class. Deciding which Prospectus 77 share class best suits your situation depends on a number of factors that you should discuss with your financial representative, including:  How long you expect to hold your investment. Class B shares charge a contingent deferred sales charge (CDSC) on redemptions that is phased out over the first six years; class C shares charge a CDSC on redemptions in the first year.  How much you intend to invest. While investments of less than $100,000 can be made in any share class, classes A and M offer sales charge discounts starting at $50,000.  Total expenses associated with each share class. As shown in the section entitled Fund summaries  Fees and expenses , each share class offers a different combination of up-front and ongoing expenses. Generally, the lower the up-front sales charge, the greater the ongoing expenses. Here is a summary of the differences among the classes of shares Class A shares  Initial sales charge of up to 5.75%  Lower sales charges available for investments of $50,000 or more  No deferred sales charge (except that a deferred sales charge of 1.00% may be imposed on certain redemptions of shares bought without an initial sales charge)  Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees. Class B shares  No initial sales charge; your entire investment goes to work immediately  Deferred sales charge of up to 5.00% if shares are sold within six years of purchase  Higher annual expenses, and lower dividends, than class A or M shares because of higher 12b-1 fees  Convert automatically to class A shares after eight years, thereby reducing future 12b-1 fees  Orders for class B shares of one or more Putnam funds will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $100,000 or more. Investors considering cumulative purchases of $100,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. 78 Prospectus Class C shares  No initial sales charge; your entire investment goes to work immediately  Deferred sales charge of 1.00% if shares are sold within one year of purchase  Higher annual expenses, and lower dividends, than class A or M shares because of higher 12b-1 fees  No conversion to class A shares, so future 12b-1 fees do not decline over time  Orders for class C shares of one or more Putnam funds, other than class C shares sold to qualified employee-benefit plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class M shares  Initial sales charge of up to 3.50%  Lower sales charges available for investments of $50,000 or more  No deferred sales charge (except that a deferred sales charge of 0.65% may be imposed on certain redemptions of shares bought without an initial sales charge)  Lower annual expenses, and higher dividends, than class B or C shares because of lower 12b-1 fees  Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees  No conversion to class A shares, so future 12b-1 fees do not decline over time  Orders for class M shares of one or more Putnam funds, other than class M shares sold to qualified employee-benefit plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class M shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class R shares (available to qualified plans only)  No initial sales charge; your entire investment goes to work immediately  No deferred sales charge  Lower annual expenses, and higher dividends, than class B, C, or M shares because of lower 12b-1 fees  Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees  No conversion to class A shares, so future 12b-1 fees do not decline over time. Prospectus 79 Class Y shares (available only to investors listed below) The following investors may purchase class Y shares if approved by Putnam:  qualified retirement plans that are clients of third-party administrators (including affiliates of Putnam) that have entered into agreements with Putnam and offer institutional share class pricing (no sales charge or 12b-1 fee);  bank trust departments and trust companies that have entered into agreements with Putnam and offer institutional share class pricing to their clients;  corporate IRAs administered by Putnam, if another retirement plan of the sponsor is eligible to purchase class Y shares;  college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code;  other Putnam funds and Putnam investment products;  investors purchasing shares through an asset-based fee program which regularly offers institutional share classes and which is sponsored by a registered broker-dealer or other financial institution that has entered into an agreement with Putnam;  clients of a financial representative who are charged a fee for consulting or similar services;  corporations, endowments and foundations that have entered into an arrangement with Putnam; and  fee-paying clients of a registered investment advisor (RIA) who initially invests for clients an aggregate of at least $100,000 in Putnam funds through a fund supermarket or other mutual fund trading platform sponsored by a broker-dealer or trust company of which the RIA is not an affiliated or associated person and which has entered into an agreement with Putnam. Trust companies or bank trust departments that purchased class Y shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for class Y shares of other Putnam funds. Defined contribution plans (including corporate IRAs) that purchased class Y shares under prior eligibility criteria may continue to purchase class Y shares.  No initial sales charge; your entire investment goes to work immediately  No deferred sales charge  Lower annual expenses, and higher dividends, than class A, B, C, M or R shares because of no 12b-1 fees. 80 Prospectus Initial sales charges for class A and M shares Class A sales charge as Class M sales charge as a percentage of*: a percentage of*: Amount of purchase at Net amount Offering Net amount Offering offering price ($) invested price** invested price** Under 50,000 6.10% 5.75% 3.63% 3.50% 50,000 but under 100,000 4.71 4.50 2.56 2.50 100,000 but under 250,000 3.63 3.50 1.52 1.50 250,000 but under 500,000 2.56 2.50 1.01 1.00 500,000 but under 1,000,000 2.04 2.00 1.01 1.00 1,000,000 and above NONE NONE NONE NONE * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. **Offering price includes sales charge. Reducing your class A or class M sales charge Each fund offers two principal ways for you to qualify for discounts on initial sales charges on class A and class M shares, often referred to as breakpoint discounts:  Right of accumulation. You can add the amount of your current purchases of class A or class M shares of the fund and other Putnam funds to the value of your existing accounts in the fund and other Putnam funds. Individuals can also include purchases by, and accounts owned by, their spouse and minor children, including accounts established through different financial representatives. For your current purchases, you will pay the initial sales charge applicable to the total value of the linked accounts and purchases, which may be lower than the sales charge otherwise applicable to each of your current purchases. Shares of Putnam money market funds, other than money market fund shares acquired by exchange from other Putnam funds, are not included for purposes of the right of accumulation . To calculate the total value of your existing accounts and any linked accounts, the fund will use the higher of (a) the current maximum public offering price of those shares or (b) if you purchased the shares after December 31, 2007, the initial value of the total purchases, or, if you held the shares on December 31, 2007, the market value at maximum public offering price on that date, in either case, less the market value on the applicable redemption date of any of those shares that you have redeemed.  Statement of intention. A statement of intention is a document in which you agree to make purchases of class A or class M shares in a specified amount within a period of 13 months. For each purchase you make under the statement of intention, you will pay the initial sales charge applicable to the total amount you have agreed to purchase. While a statement of intention is not a binding obligation on you, if you do not purchase the full amount of Prospectus 81 shares within 13 months, the fund will redeem shares from your account in an amount equal to the difference between the higher initial sales charge you would have paid in the absence of the statement of intention and the initial sales charge you actually paid. Account types that may be linked with each other to obtain breakpoint discounts using the methods described above include:  Individual accounts  Joint accounts  Accounts established as part of a retirement plan and IRA accounts (some restrictions may apply)  Shares of Putnam funds owned through accounts in the name of your dealer or other financial intermediary (with documentation identifying beneficial ownership of shares)  Accounts held as part of a Section 529 college savings plan managed by Putnam Management (some restrictions may apply) In order to obtain a breakpoint discount, you should inform your financial representative at the time you purchase shares of the existence of other accounts or purchases that are eligible to be linked for the purpose of calculating the initial sales charge. The fund or your financial representative may ask you for records or other information about other shares held in your accounts and linked accounts, including accounts opened with a different financial representative. Restrictions may apply to certain accounts and transactions. Further details about breakpoint discounts can be found on Putnam Investments Web site at putnam.com/individual by selecting Investment Choices , then Mutual Funds , then Pricing policies , and in the SAI. < /R>  Additional reductions and waivers of sales charges. In addition to the breakpoint discount methods described above, sales charges may be reduced or waived under certain circumstances and for certain categories of investors. For instance, an employer-sponsored retirement plan is eligible to purchase class A shares without sales charges if its plan administrator or dealer of record has entered into an agreement with Putnam Retail Management or it invests at least $1 million in class A shares of the fund or other Putnam funds. Information about reductions and waivers of sales charges, including deferred sales charges, is included in the SAI. You may consult your financial representative or Putnam Retail Management for assistance. How do I sell or exchange fund shares? You can sell your shares back to the appropriate fund or exchange them for shares of another Putnam fund any day the NYSE is open, either through your financial representative or directly to the fund. Payment for redemption may be delayed until the fund collects the purchase price of shares, which may be up to 10 calendar days after the purchase date. 82 Prospectus Regarding exchanges, not all Putnam funds offer all classes of shares or may be open to new investors. If you exchange shares otherwise subject to a deferred sales charge, the transaction will not be subject to the deferred sales charge. When you redeem the shares acquired through the exchange, however, the redemption may be subject to the deferred sales charge, depending upon when you originally purchased the shares. The deferred sales charge will be computed using the schedule of any fund into or from which you have exchanged your shares that would result in your paying the highest deferred sales charge applicable to your class of shares. For purposes of computing the deferred sales charge, the length of time you have owned your shares will be measured from the date of original purchase and will not be affected by any subsequent exchanges among funds.  Selling or exchanging shares through your financial representative. Your representative must receive your request in proper form before the close of regular trading on the NYSE for you to receive that days NAV, less any applicable deferred sales charge. Your representative will be responsible for furnishing all necessary documents to Putnam Investor Services on a timely basis and may charge you for his or her services.  Selling or exchanging shares directly with the fund. Putnam Investor Services must receive your request in proper form before the close of regular trading on the NYSE in order to receive that days NAV, less any applicable deferred sales charge.  By mail. Send a letter of instruction signed by all registered owners or their legal representatives to Putnam Investor Services. If you have certificates for the shares you want to sell or exchange, you must return them unendorsed with your letter of instruction.  By telephone. You may use Putnams telephone redemption privilege to redeem shares valued at less than $100,000 unless you have notified Putnam Investor Services of an address change within the preceding 15 days, in which case other requirements may apply. Unless you indicate otherwise on the account application, Putnam Investor Services will be authorized to accept redemption instructions received by telephone. A telephone exchange privilege is currently available for amounts up to $500,000. Sale or exchange of shares by telephone is not permitted if there are certificates for your shares. The telephone redemption and exchange privileges may be modified or terminated without notice.  Via the Internet. You may also exchange shares via the Internet at putnam.com/individual.  Shares held through your employers retirement plan. For information on how to sell or exchange shares of a fund that were purchased through your employers retirement plan, including any restrictions and charges that the plan may impose, please consult your employer. Prospectus 83  Additional requirements. In certain situations, for example, if you sell shares with a value of $100,000 or more, the signatures of all registered owners or their legal representatives must be guaranteed by a bank, broker-dealer or certain other financial institutions. In addition, Putnam Investor Services usually requires additional documents for the sale of shares by a corporation, partnership, agent or fiduciary, or surviving joint owner. For more information concerning Putnams signature guarantee and documentation requirements, contact Putnam Investor Services. The funds also reserve the right to revise or terminate the exchange privilege, limit the amount or number of exchanges or reject any exchange. The fund into which you would like to exchange may also reject your exchange. These actions may apply to all shareholders or only to those shareholders whose exchanges Putnam Management determines are likely to have a negative effect on the fund or other Putnam funds. Consult Putnam Investor Services before requesting an exchange. Ask your financial representative or Putnam Investor Services for prospectuses of other Putnam funds. Some Putnam funds are not available in all states. Deferred sales charges for class B, class C and certain class A and class M shares If you sell (redeem) class B shares within six years of purchase, you will generally pay a deferred sales charge according to the following schedule: Year after purchase 1 2 3 4 5 6 7+ Charge 5% 4% 3% 3% 2% 1% 0% A deferred sales charge of 1.00% will apply to class C shares if redeemed within one year of purchase. Unless otherwise agreed with Putnam Retail Management, class A shares that are part of a purchase of $1 million or more (other than by a qualified retirement plan) will be subject to a 1.00% deferred sales charge if redeemed within nine months of purchase. A deferred sales charge of 0.65% may apply to class M shares purchased without a sales charge for certain rollover IRA accounts if redeemed within one year of purchase. Deferred sales charges will be based on the lower of the shares cost and current NAV. Shares not subject to any charge will be redeemed first, followed by shares held longest. You may sell shares acquired by reinvestment of distributions without a charge at any time.  Payment information. A fund generally sends you payment for your shares the business day after your request is received. Under unusual circumstances, a fund may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. You will not receive interest on uncashed redemption checks. Redemption proceeds may be paid in securities or other property rather than in cash if Putnam determines it is in the best interest of the fund. 84 Prospectus  Redemption by a fund. If you own fewer shares than the minimum set by the Trustees (presently 20 shares), each fund may redeem your shares without your permission and send you the proceeds after providing you with at least 60 days notice to attain the minimum. To the extent permitted by applicable law, each fund may also redeem shares if you own more than a maximum amount set by the Trustees. There is presently no maximum, but the Trustees could set a maximum that would apply to both present and future shareholders. Policy on excessive short-term trading  Risks of excessive short-term trading. Excessive short-term trading activity may reduce each funds performance and harm all fund shareholders by interfering with portfolio management, increasing the funds expenses and diluting the funds net asset value. Depending on the size and frequency of short-term trades in each funds shares, the fund may experience increased cash volatility, which could require each fund to maintain undesirably large cash positions or buy or sell portfolio securities it would not have bought or sold otherwise. The need to execute additional portfolio transactions due to these cash flows may also increase each funds brokerage and administrative costs and, for investors in taxable accounts, may increase the taxable distributions received from the fund. When an underlying fund invests in foreign securities, its performance may be adversely impacted and the interests of longer-term shareholders may be diluted as a result of time-zone arbitrage, a short-term trading practice that seeks to exploit changes in the value of the funds investments that result from events occurring after the close of the foreign markets on which the investments trade, but prior to the later close of trading on the NYSE, the time as of which the fund determines its net asset value. If an arbitrageur is successful, he or she may dilute the interests of other shareholders by trading shares at prices that do not fully reflect their fair value. When an underlying fund invests in securities that may trade infrequently or may be more diffi cult to value, such as securities of smaller companies or lower-rated bonds, it may be susceptible to trading by short-term traders who seek to exploit perceived price inefficiencies in the funds investments. In addition, the markets for securities of smaller companies and lower-rated bonds may at times show market momentum, in which positive or negative performance may continue from one day to the next for reasons unrelated to the fundamentals of the issuer. Short-term traders may seek to capture this momentum by trading frequently in the funds shares, which will reduce the funds performance and may dilute the interests of other shareholders. Because securities of smaller companies may be less liquid than securities of larger companies and because lower-rated debt may be less liquid than higher-rated debt, the fund may also be unable to buy or sell these securities at desirable prices when the need arises (for example, in response to volatile Prospectus 85 cash flows caused by short-term trading). Similar risks may apply if a fund holds other types of less liquid securities. A target date fund may be adversely affected when an underlying fund in which it invests is harmed by excessive short-term trading.  Fund policies. In order to protect the interests of long-term shareholders of each fund, Putnam Management and the funds Trustees have adopted policies and procedures intended to discourage excessive short-term trading. Each fund seeks to discourage excessive short-term trading by imposing short-term trading fees and using fair value pricing procedures to value investments under some circumstances. In addition, Putnam Management monitors activity in those shareholder accounts about which it possesses the necessary information in order to detect excessive short-term trading patterns and takes steps to deter excessive short-term traders.  Account monitoring. Putnam Managements Compliance Department currently uses multiple reporting tools to monitor activity in retail customer accounts for which Putnam Investor Services maintains records. This review is based on each funds internal parameters for detecting excessive short-term trading, which consider the number of round trip transactions above a specified dollar amount within a specified period of time. These parameters may change from time to time. If a monitored account engages in short-term trading that Putnam Management or the fund considers to be excessive or inappropriate, Putnam Management will issue the investor and his or her financial intermediary, if any, a written warning. Continued excessive short-term trading activity by an investor or intermediary that has received a warning may lead to the termination of the exchange privilege. The fund also reserves the right to terminate the exchange privilege without a warning. In addition, Putnam Management will also communicate instances of excessive short-term trading to the compliance staff of an investors broker, if one is identified.  Account restrictions. In addition to enforcing these exchange parameters, Putnam Management and each fund reserve the right to reject or restrict purchases or exchanges for any reason. Putnam Management or each fund may determine that an investors trading activity is excessive or otherwise potentially harmful based on various factors, including an investors or financial intermediarys trading history in the fund, other Putnam funds or other investment products, and may aggregate activity in multiple accounts under common ownership or control. If the fund identifies an investor or intermediary as a potential excessive trader, it may, among other things, require further trades to be submitted by mail rather than by phone or over the Internet, impose limitations on the amount, number, or frequency of future purchases or exchanges, or temporarily or permanently bar the investor or intermediary from investing in the fund or other Putnam funds. The fund may take these steps in its discretion even if the investors activity may not have been detected by the funds current monitoring parameters. 86 Prospectus  Limitations on the funds policies. There is no guarantee that a fund will be able to detect excessive short-term trading in all accounts. For example, Putnam Management currently does not have access to suffi cient information to identify each investors trading history, and in certain circumstances there are operational or technological constraints on its ability to enforce the funds policies. In addition, even when Putnam Management has sufficient information, its detection methods may not capture all excessive short-term trading. In particular, many purchase, redemption and exchange orders are received from financial intermediaries that hold omnibus accounts with the funds. Omnibus accounts, in which shares are held in the name of an intermediary on behalf of multiple beneficial owners, are a common form of holding shares among retirement plans and financial intermediaries such as brokers, advisers and third-party administrators. The fund is generally not able to identify trading by a particular beneficial owner within an omnibus account, which makes it difficult or impossible to determine if a particular shareholder is engaging in excessive short-term trading. Putnam Management monitors aggregate cash flows in omnibus accounts on an ongoing basis. If high cash flows or other information indicate that excessive short-term trading may be taking place, Putnam Management will contact the financial intermediary, plan sponsor or recordkeeper that maintains accounts for the underlying beneficial owner and attempt to identify and remedy any excessive trading. However, a funds ability to monitor and deter excessive short-term traders in omnibus accounts ultimately depends on the capabilities and cooperation of these third-party financial firms. A financial intermediary or plan sponsor may impose different or additional limits on short-term trading. Distribution plans and payments to dealers Putnam funds are distributed primarily through dealers (including any broker, dealer, bank, bank trust department, registered investment advisor, financial planner, retirement plan administrator, and any other institution having a selling, services, or any similar agreement with Putnam Retail Management or one of its affiliates). In order to pay for the marketing of fund shares and services provided to shareholders, each fund has adopted distribution and service (12b-1) plans, which increase the annual operating expenses you pay each year in certain share classes, as shown in the table of annual fund operating expenses in the section Fund summaries  Fees and expenses . Putnam Retail Management and its affiliates also make additional payments to dealers that do not increase your fund expenses, as described below.  Distribution and service (12b-1) plans. Each funds 12b-1 plan provides for payments at annual rates (based on average net assets) of up to 0.35% on class A shares and 1.00% on class B, class C, class M and class R shares. The Trustees currently limit payments on class A, class M and class R shares to 0.25%, 0.75% and 0.50% of average net assets, respectively. Because these Prospectus 87 fees are paid out of the funds assets on an ongoing basis, they will increase the cost of your investment. The higher fees for class B, class C, class M and class R shares may cost you more over time than paying the initial sales charge for class A shares. Because class C and class M shares, unlike class B shares, do not convert to class A shares, class C and class M shares may cost you more over time than class B shares. Class R shares will generally be less expensive than class B shares for shareholders who are eligible to purchase either class. Class Y shares, for shareholders who are eligible to purchase them, will be less expensive than other classes of shares because they do not bear sales charges or 12b-1 fees.  Payments to dealers. If you purchase your shares through a dealer, your dealer generally receives payments from Putnam Retail Management representing some or all of the sales charges and distribution and service (12b-1) fees, if any, shown in the tables under the heading Fund summaries  Fees and expenses at the front of this prospectus. Putnam Retail Management and its affiliates also pay additional compensation to selected dealers in recognition of their marketing support and/or program servicing (each of which is described in more detail below). These payments may create an incentive for a dealer firm or its representatives to recommend or offer shares of a fund or other Putnam funds to its customers. These additional payments are made by Putnam Retail Management and its affiliates and do not increase the amount paid by you or a fund as shown under the heading Fund summaries  Fees and expenses . The additional payments to dealers by Putnam Retail Management and its affiliates are generally based on one or more of the following factors: average net assets of a fund attributable to that dealer, sales or net sales of a fund attributable to that dealer, or reimbursement of ticket charges (fees that a dealer firm charges its representatives for effecting transactions in fund shares), or on the basis of a negotiated lump sum payment for services provided. Marketing support payments , which are generally available to most dealers engaging in significant sales of Putnam fund shares, are not expected, with certain limited exceptions, to exceed 0.085% of the average assets of Putnams retail mutual funds attributable to that dealer on an annual basis. These payments are made for marketing support services provided by the dealers, including business planning assistance, educating dealer personnel about the Putnam funds and shareholder financial planning needs, placement on the dealers preferred or recommended fund company list, and access to sales meetings, sales representatives and management representatives of the dealer. Program servicing payments , which are paid in some instances to dealers in connection with investments in the fund by retirement plans and other investment programs, are not expected, with certain limited exceptions, to exceed 0.20% of the total assets in the program on an annual basis. These payments are made for program services provided by the dealer, including participant 88 Prospectus recordkeeping, reporting, or transaction processing, as well as services rendered in connection with fund/investment selection and monitoring, employee enrollment and education, plan balance rollover or separation, or other similar services.  Other payments. Putnam Retail Management and its affi liates may make other payments (including payments in connection with educational seminars or conferences) or allow other promotional incentives to dealers to the extent permitted by SEC and NASD (as adopted by FINRA) rules and by other applicable laws and regulations. Certain dealers also receive additional payments from a funds transfer agent in recognition of subaccounting or other services they provide to shareholders or plan participants who invest in the fund or other Putnam funds through their retirement plan. These payments are not expected, with certain exceptions for affiliated and unaffiliated entities noted in the SAI, to exceed 0.13% of the total assets of such shareholders or plan participants in the fund or other Putnam funds on an annual basis. See the discussion in the SAI under the heading Management  Investor Servicing Agent for more details. You can find a list of all dealers to which Putnam made marketing support and/or program servicing payments in 2009 in the SAI, which is on file with the SEC and is also available on Putnams Web site at putnam.com. You can also find other details in the SAI about the payments made by Putnam Retail Management and its affiliates and the services provided by your dealer. Your dealer may charge you fees or commissions in addition to those disclosed in this prospectus. You can also ask your dealer about any payments it receives from Putnam Retail Management and its affi liates and any services your dealer provides, as well as about fees and/or commissions it charges. Fund distributions and taxes Each fund except the Maturity Fund distributes any net investment income and any net realized capital gains annually. The Maturity Fund declares a dividend monthly based on our projections of its estimated net income and normally distributes any net investment income monthly and any net realized capital gains annually. You may choose to reinvest distributions from net investment income, capital gains or both in additional shares of your fund or other Putnam funds, or you may receive them in cash in the form of a check or an electronic deposit to your bank account. If you do not select an option when you open your account, all distributions will be reinvested. If you choose to receive distributions in cash, but correspondence from the fund or Putnam Investor Services is returned as undeliverable, the distribution option on your account may be converted to reinvest future distributions in the fund. You will not receive interest on uncashed distribution checks. Prospectus 89 For shares purchased through your employers retirement plan, the terms of the plan will govern how the plan may receive distributions from a fund. Generally, periodic distributions from a fund to the plan are reinvested in additional fund shares, although the plan may permit you to receive fund distributions from net investment income in cash while reinvesting capital gains distributions in additional shares or to receive all fund distributions in cash. If you do not select another option, all distributions will be reinvested in additional fund shares. For federal income tax purposes, distributions of net investment income are generally taxable to you as ordinary income. Taxes on distributions of capital gains are determined by how long a fund owned the investments that generated them, rather than by how long you have owned your shares. Properly designated distributions of gains from investments that the funds owned for more than one year are generally taxable to you as long-term capital gains. Distributions of gains from investments that the funds owned for one year or less are generally taxable to you as ordinary income. For taxable years beginning before January 1, 2011, properly designated distributions of qualified dividend income are taxable at the rate applicable to long-term capital gains provided that both you and the fund meet certain holding period and other requirements. At this point, it is unclear whether Congress will extend the treatment of certain dividends as qualified dividend income that is taxed at the long-term capital gain rate for one or more tax years beginning on or after January 1, 2011. Distributions are taxable in the manner described in this paragraph whether you receive them in cash or reinvest them in additional shares of this fund or other Putnam funds. Distributions by a fund to retirement plans that qualify for tax-exempt treatment under federal income tax laws will not be taxable. Special tax rules apply to investments through such plans. You should consult your tax advisor to determine the suitability of a fund as an investment through such a plan and the tax treatment of distributions (including distributions of amounts attributable to an investment in a fund) from such a plan. Unless you are investing through a tax-advantaged retirement account (such as an IRA), you should consider avoiding a purchase of fund shares shortly before a fund makes a distribution, because doing so may cost you money in taxes. Distributions are taxable to you even if they are paid from income or gains earned by the funds before your investment (and thus were included in the price you paid). Contact your financial representative or Putnam to find out the distribution schedule for your fund. The use of a fund-of-funds structure could affect the amount, timing and character of distributions from the funds, and therefore, may increase the amount of taxes payable by shareholders. 90 Prospectus Any gain resulting from the sale or exchange of your shares generally also will be subject to tax. The above is a general summary of the tax implications of investing in a fund. Please refer to the SAI for further details. You should consult your tax advisor for more information on your own tax situation, including possible foreign, state and local taxes. Financial highlights The financial highlights tables are intended to help you understand each funds recent financial performance (except for the 2055 Fund, which is newly created and has not yet commenced operations). Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. This information has been derived from each funds financial statements, which have been audited by PricewaterhouseCoopers LLP. Its report and each funds financial statements are included in each funds annual report to shareholders, which is available upon request. Prospectus 91 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From expenses investment value, and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) beginning of Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended period income (loss) a investments operations income investments distributions fees of period value (%) c (in thousands) (%) d,e netassets (%) e ) turnover (% Putnam RetirementReady 2050 Fund Class A July 31, 2010 .66 .90 (1.87)   b .25 5.36 85.88 July 31, 2009 .07 (3.08) (.19) (.44)  b .35 .64 170.52 July 31, 2008 .21 (2.85) (.51) (2.20)  .35 1.13 151.28 July 31, 2007 .17 2.89 (.33) (.34)  b .34 .81 67.99 July 31, 2006 .16 f 1.11 (.27) (.31)  b .35 .86 f 96.90 Class B July 31, 2010 .67 .79 (1.78)   b 1.00 5.45 85.88 July 31, 2009 (.02) (3.05) (.09) (.44)  b 1.10 (.19) 170.52 July 31, 2008 .06 (2.83) (.36) (2.20)  1.10 .31 151.28 July 31, 2007 .02 2.86 (.23) (.34)  b 1.09 .12 67.99 July 31, 2006 .08 f 1.04 (.17) (.31)  b 45 1.10 .43 f 96.90 Class C July 31, 2010 .54 .92 (1.80)   b 1.00 4.44 85.88 July 31, 2009 (.03) (3.05) (.10) (.44)  b 46 1.10 (.29) 170.52 July 31, 2008 .05 (2.81) (.46) (2.20)  34 1.10 .29 151.28 July 31, 2007 (.10) 2.98 (.14) (.34)  b 16 1.09 (.44) 67.99 July 31, 2006 .24 f .89 (.17) (.31)  b 1 1.10 1.31 f 96.90 Class M July 31, 2010 .60 .89 (1.82)   b .75 4.92 85.88 July 31, 2009  b (3.05) (.13) (.44)  b 43 .85 (.01) 170.52 July 31, 2008 .10 (2.83) (.45) (2.20)  36 .85 .54 151.28 July 31, 2007 (.02) 2.96 (.22) (.34)  b 29 .84 (.11) 67.99 July 31, 2006 .15 f 1.02 (.20) (.31)  b 3 .85 .78 f 96.90 Class R July 31, 2010 .62 .91 (1.86)   b .50 5.09 85.88 July 31, 2009 .02 (3.05) (.17) (.44)  b .60 .18 170.52 July 31, 2008 .13 (2.81) (.50) (2.20)  .60 .73 151.28 July 31, 2007 .08 2.92 (.31) (.34)  b 66 .59 .38 67.99 July 31, 2006 .07 f 1.14 (.22) (.31)  b 10 .60 .40 f 96.90 Class Y July 31, 2010 .76 .84 (1.90)   b  6.11 85.88 July 31, 2009 .11 (3.12) (.22) (.44)  b .10 .95 170.52 July 31, 2008 .24 (2.85) (.56) (2.20)  .10 1.26 151.28 July 31, 2007 .19 2.92 (.35) (.34)  b .09 .90 67.99 July 31, 2006 .21 f 1.11 (.28) (.31)  b .10 1.09 f 96.90 See page 110 for notes to financial highlights. 92 Prospectus Prospectus 93 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From expenses investment value, and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) beginning of Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended period income (loss) a investments operations income investments distributions fees of period value (%) c (in thousands) (%) d,e netassets (%) e turnover (%) Putnam RetirementReady 2045 Fund Class A July 31, 2010 .70 1.02 (1.71)   b .25 5.16 75.70 July 31, 2009 .09 (3.27) (.01) (.68)  b .35 .73 157.65 July 31, 2008 .26 (3.04) (.93) (5.58)  b .34 1.21 133.74 July 31, 2007 .25 3.64 (.44) (1.13)  b .33 .93 78.06 July 31, 2006 .28 f 1.47 (.40) (.84)  b .35 1.14 f 55.76 Class B July 31, 2010 .62 .90 (1.63)   b 1.00 4.86 75.70 July 31, 2009 (.02) (3.10)  (.68)  b 1.10 (.14) 157.65 July 31, 2008 .09 (2.89) (.79) (5.58)  b 1.09 .45 133.74 July 31, 2007 .04 3.53 (.32) (1.13)  b 1.08 .16 78.06 July 31, 2006  f 1.52 (.30) (.84)  b 81 1.10 (.01) f 55.76 Class C July 31, 2010 .54 1.00 (1.64)   b 1.00 4.21 75.70 July 31, 2009  b (3.15)  (.68)  b 13 1.10 .01 157.65 July 31, 2008 .08 (2.90) (.80) (5.58)  b 20 1.09 .40 133.74 July 31, 2007 .03 3.55 (.26) (1.13)  b 17 1.08 .12 78.06 July 31, 2006 .11 f 1.42 (.21) (.84)  b 9 1.10 .46 f 55.76 Class M July 31, 2010 .63 1.00 (1.65)   b $6 .75 4.71 75.70 July 31, 2009 .02 (3.24)  (.68)  b 5 .85 .18 157.65 July 31, 2008 .02 (2.88) (.35) (5.58) .01 7 .84 .13 133.74 July 31, 2007 .14 3.52 (.26) (1.13)  b 1 .83 .54 78.06 July 31, 2006 .17 f 1.42 (.27) (.84)  b 8 .85 .72 f 55.76 Class R July 31, 2010 .61 1.10 (1.68)   b .50 4.42 75.70 July 31, 2009 .05 (3.32)  (.68)  b .60 .37 157.65 July 31, 2008 .17 (3.06) (.93) (5.58)  .59 .82 133.74 July 31, 2007 .14 3.76 (.46) (1.13)  b .58 .52 78.06 July 31, 2006 1 (.02) f .51     b * 19 .36* (.09)* f 55.76 December 19, 2005 2 .49 .55     *  .23* 2.12* 36.08* Class Y July 31, 2010 .92 1.08 (1.75)   b  5.88 75.70 July 31, 2009 .13 (3.68) (.05) (.68)  b .10 .92 157.65 July 31, 2008 .31 (3.38) (1.01) (5.58)  b .09 1.29 133.74 July 31, 2007 .36 3.96 (.49) (1.13)  b .08 1.25 78.06 July 31, 2006 .36 f 1.61 (.44) (.84)  b .10 1.37 f 36.08 See page 110 for notes to financial highlights. 94 Prospectus Prospectus 95 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From expenses investment value, and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) beginning of Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended period income (loss) a investments operations income investments distributions fees of period value (%) c (in thousands) (%) d,e netassets (%) e turnover (%) Putnam RetirementReady 2040 Fund Class A July 31, 2010 .70 1.14 (1.53)   b .25 4.84 75.23 July 31, 2009 .12 (3.18) (.04) (.48)  b .35 .93 158.05 July 31, 2008 .31 (3.06) (.93) (4.92)  b .34 1.44 133.96 July 31, 2007 .29 3.45 (.46) (1.19)  b .33 1.11 60.17 July 31, 2006 .30 f 1.42 (.39) (.90)  b .35 1.24 f 54.52 Class B July 31, 2010 .52 1.12 (1.43)   b 1.00 3.83 75.23 July 31, 2009 .01 (3.03)  (.48)  b 1.10 .09 158.05 July 31, 2008 .10 (2.88) (.75) (4.92)  b 1.09 .50 133.96 July 31, 2007 .08 3.35 (.37) (1.19)  b 1.08 .30 60.17 July 31, 2006 .05 f 1.45 (.27) (.90)  b 1.10 .22 f 54.52 Class C July 31, 2010 .47 1.16 (1.47)   b 1.00 3.44 75.23 July 31, 2009 (.02) (2.99)  (.48)  b 38 1.10 (.14) 158.05 July 31, 2008 .11 (2.88) (.86) (4.92)  b 30 1.09 .57 133.96 July 31, 2007 .01 3.42 (.35) (1.19)  b 18 1.08 .05 60.17 July 31, 2006 .11 f 1.39 (.21) (.90)  b 2 1.10 .46 f 54.52 Class M July 31, 2010 .50 1.19 (1.48)   b .75 3.58 75.23 July 31, 2009 .02 (3.04)  (.48)  b 15 .85 .13 158.05 July 31, 2008 .18 (2.92) (.76) (4.92)  b 9 .84 .88 133.96 July 31, 2007 .19 3.31 (.39) (1.19)  b 14 .83 .76 60.17 July 31, 2006 .15 f 1.41 (.28) (.90)  b 23 .85 .64 f 54.52 Class R July 31, 2010 .57 1.28 (1.51)   b .50 3.86 75.23 July 31, 2009 .06 (3.23) (.01) (.48)  b .60 .46 158.05 July 31, 2008 .20 (3.06) (.94) (4.92)  b .59 .98 133.96 July 31, 2007 .20 3.55 (.45) (1.19)  b .58 .75 60.17 July 31, 2006 1 .01 f .48     b * 46 .36* .05* f 54.52 December 19, 2005 2 .49 .53     *  .23* 2.10* 39.73* Class Y July 31, 2010 .86 1.26 (1.57)   b  5.22 75.23 July 31, 2009 .15 (3.54) (.08) (.48)  b .10 1.05 158.05 July 31, 2008 .36 (3.38) (1.00) (4.92)  b .09 1.50 133.96 July 31, 2007 .40 3.74 (.51) (1.19)  b .08 1.39 60.17 July 31, 2006 .38 f 1.56 (.44) (.90)  b .10 1.46 f 54.52 See page 110 for notes to financial highlights. 96 Prospectus Prospectus 97 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From expenses investment value, and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) beginning of Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended period income (loss) a investments operations income investments distributions fees b of period value (%) c (in thousands) (%) d,e netassets (%) e turnover (%) Putnam RetirementReady 2035 Fund Class A July 31, 2010 .62 1.23 (.97)   .25 4.29 65.40 July 31, 2009 .14 (3.00) (.06) (.48)  .35 1.12 152.61 July 31, 2008 .34 (2.84) (.94) (4.67)  .34 1.65 126.79 July 31, 2007 .33 3.17 (.49) (1.30)  .33 1.30 58.16 July 31, 2006 .33 f 1.25 (.42) (.88)  .35 1.41 f 51.70 Class B July 31, 2010 .51 1.13 (.89)   1.00 3.74 65.40 July 31, 2009 .03 (2.82)  (.48)  1.10 .23 152.61 July 31, 2008 .16 (2.69) (.79) (4.67)  1.09 .85 126.79 July 31, 2007 .13 3.05 (.36) (1.30)  1.08 .55 58.16 July 31, 2006 .13 f 1.22 (.36) (.88)  1.10 .55 f 51.70 Class C July 31, 2010 .42 1.21 (.89)   1.00 3.08 65.40 July 31, 2009 .01 (2.80)  (.48)  1.10 .08 152.61 July 31, 2008 .15 (2.68) (.82) (4.67)  1.09 .78 126.79 July 31, 2007 .14 3.06 (.47) (1.30)  83 1.08 .58 58.16 July 31, 2006 .06 f 1.30 (.24) (.88)  7 1.10 .26 f 51.70 Class M July 31, 2010 .51 1.17 (.90)   .75 3.69 65.40 July 31, 2009 .07 (2.85) (.02) (.48)  58 .85 .63 152.61 July 31, 2008 .21 (2.72) (.83) (4.67)  53 .84 1.08 126.79 July 31, 2007 .18 3.09 (.39) (1.30)  63 .83 .74 58.16 July 31, 2006 .19 f 1.22 (.32) (.88)  37 .85 .82 f 51.70 Class R July 31, 2010 .45 1.31 (.94)   .50 3.21 65.40 July 31, 2009 .07 (2.89) (.05) (.48)  .60 .61 152.61 July 31, 2008 .25 (2.74) (.93) (4.67)  .59 1.28 126.79 July 31, 2007 .21 3.17 (.50) (1.30)  .58 .83 58.16 July 31, 2006 .22 f 1.23  (.88)  25 .60 .96 f 51.70 Class Y July 31, 2010 .79 1.34 (1.00)    4.78 65.40 July 31, 2009 .20 (3.36) (.10) (.48)  .10 1.37 152.61 July 31, 2008 .41 (3.18) (1.01) (4.67)  .09 1.77 126.79 July 31, 2007 .43 3.47 (.54) (1.30)  .08 1.57 58.16 July 31, 2006 .42 f 1.35 (.46) (.88)  .10 1.63 f 51.70 See page 110 for notes to financial highlights. 98 Prospectus Prospectus 99 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From expenses investment value, and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) beginning of Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended period income (loss) a investments operations income investments distributions fees b of period value (%) c (in thousands) (%) d,e netassets (%) e turnover (%) Putnam RetirementReady 2030 Fund Class A July 31, 2010 .53 1.31 (.60)   .25 3.66 73.06 July 31, 2009 .17 (2.85) (.11) (.60)  .35 1.33 147.83 July 31, 2008 .39 (2.70) (.94) (4.59)  .34 1.93 122.17 July 31, 2007 .37 2.95 (.51) (1.25)  .32 1.50 65.00 July 31, 2006 .37 f 1.12 (.43) (.79)  .35 1.57 f 48.81 Class B July 31, 2010 .42 1.24 (.52)   1.00 3.00 73.06 July 31, 2009 .05 (2.70)  b (.60)  1.10 .38 147.83 July 31, 2008 .20 (2.57) (.78) (4.59)  1.09 1.07 122.17 July 31, 2007 .18 2.85 (.37) (1.25)  1.07 .74 65.00 July 31, 2006 .20 f 1.09 (.33) (.79)  1.10 .86 f 48.81 Class C July 31, 2010 .29 1.39 (.54)   1.00 2.07 73.06 July 31, 2009 .03 (2.70)  b (.60)  1.10 .25 147.83 July 31, 2008 .20 (2.59) (.81) (4.59)  1.09 1.03 122.17 July 31, 2007 .11 2.93 (.21) (1.25)  90 1.07 .45 65.00 July 31, 2006 .21 f 1.07 (.37) (.79)  43 1.10 .95 f 48.81 Class M July 31, 2010 .45 1.25 (.54)   .75 3.21 73.06 July 31, 2009 .08 (2.71) (.04) (.60)  .85 .69 147.83 July 31, 2008 .27 (2.60) (.83) (4.59)  .84 1.38 122.17 July 31, 2007 .25 2.86 (.46) (1.25)  .82 1.04 65.00 July 31, 2006 .12 f 1.21 (.35) (.79)  .85 .54 f 48.81 Class R July 31, 2010 .29 1.45 (.58)   .50 2.09 73.06 July 31, 2009 .11 (2.72) (.09) (.60)  .60 .94 147.83 July 31, 2008 .29 (2.57) (.94) (4.59)  .59 1.57 122.17 July 31, 2007 .27 2.90 (.48) (1.25)  .57 1.10 65.00 July 31, 2006 .29 f 1.10 (.44) (.79)  81 .60 1.28 f 48.81 Class Y July 31, 2010 .71 1.40 (.64)    4.32 73.06 July 31, 2009 .25 (3.18) (.15) (.60)  .10 1.79 147.83 July 31, 2008 .47 (2.99) (1.01) (4.59)  .09 2.09 122.17 July 31, 2007 .48 3.18 (.56) (1.25)  .07 1.78 65.00 July 31, 2006 .45 f 1.21 (.47) (.79)  .10 1.79 f 48.81 See page 110 for notes to financial highlights. 100 Prospectus Prospectus 101 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From expenses investment value, and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) beginning of Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended period income (loss) a investments operations income investments distributions fees b of period value (%) c (in thousands) (%) d,e netassets (%) e turnover (%) Putnam RetirementReady 2025 Fund Class A July 31, 2010 .56 1.41 (.53)   .25 3.56 79.09 July 31, 2009 .26 (2.90) (.15) (.45)  .35 1.95 139.24 July 31, 2008 .47 (2.68) (.97) (4.69)  .34 2.18 118.18 July 31, 2007 .43 2.90 (.55) (1.43)  .32 1.67 62.81 July 31, 2006 .42 f 1.05 (.45) (.78)  .35 1.74 f 53.14 Class B July 31, 2010 .41 1.33 (.44)   1.00 2.77 79.09 July 31, 2009 .14 (2.71) (.03) (.45)  1.10 1.09 139.24 July 31, 2008 .28 (2.53) (.81) (4.69)  1.09 1.40 118.18 July 31, 2007 .22 2.79 (.43) (1.43)  1.07 .90 62.81 July 31, 2006 .20 f 1.05 (.36) (.78)  1.10 .84 f 53.14 Class C July 31, 2010 .36 1.39 (.45)   1.00 2.43 79.09 July 31, 2009 .12 (2.70) (.03) (.45)  1.10 .95 139.24 July 31, 2008 .28 (2.53) (.83) (4.69)  1.09 1.39 118.18 July 31, 2007 .23 2.79 (.40) (1.43)  1.07 .91 62.81 July 31, 2006 .18 f 1.07 (.33) (.78)  1.10 .74 f 53.14 Class M July 31, 2010 .48 1.33 (.50)   .75 3.18 79.09 July 31, 2009 .18 (2.74)  (.45)  94 .85 1.36 139.24 July 31, 2008 .34 (2.56) (.85) (4.69)  .84 1.67 118.18 July 31, 2007 .29 2.80 (.43) (1.43)  .82 1.16 62.81 July 31, 2006 .28 f 1.03 (.37) (.78)  .85 1.19 f 53.14 Class R July 31, 2010 .45 1.38 (.51)   .50 3.01 79.09 July 31, 2009 .18 (2.73) (.14) (.45)  .60 1.46 139.24 July 31, 2008 .34 (2.50) (.96) (4.69)  .59 1.77 118.18 July 31, 2007 .33 2.83 (.55) (1.43)  .57 1.31 62.81 July 31, 2006 .22 f 1.15 (.43) (.78)  .60 .97 f 53.14 Class Y July 31, 2010 .67 1.34 (.57)    4.24 79.09 July 31, 2009 .34 (2.95) (.20) (.45)  .10 2.48 139.24 July 31, 2008 .50 (2.67) (1.04) (4.69)  .09 2.32 118.18 July 31, 2007 .51 2.89 (.60) (1.43)  .07 1.96 62.81 July 31, 2006 .47 f 1.07 (.50) (.78)  .10 1.93 f 53.14 See page 110 for notes to financial highlights. 102 Prospectus Prospectus 103 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From expenses investment value, and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) beginning of Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended period income (loss) a investments operations income investments distributions fees b of period value (%) c (in thousands) (%) d,e netassets (%) e turnover (%) Putnam RetirementReady 2020 Fund Class A July 31, 2010 .54 1.30 (.66)   .25 3.54 84.46 July 31, 2009 .44 (2.73) (.23) (.23)  .35 3.30 138.33 July 31, 2008 .52 (2.29) (.89) (3.37)  .34 2.58 115.17 July 31, 2007 .46 2.23 (.56) (1.13)  .32 1.99 56.03 July 31, 2006 .43 f .62 (.44) (.57)  .35 1.93 f 46.91 Class B July 31, 2010 .42 1.25 (.57)   1.00 2.87 84.46 July 31, 2009 .32 (2.60) (.11) (.23)  1.10 2.49 138.33 July 31, 2008 .33 (2.20) (.75) (3.37)  1.09 1.75 115.17 July 31, 2007 .28 2.18 (.45) (1.13)  1.07 1.23 56.03 July 31, 2006 .26 f .62 (.37) (.57)  1.10 1.18 f 46.91 Class C July 31, 2010 .41 1.27 (.59)   1.00 2.75 84.46 July 31, 2009 .29 (2.59) (.12) (.23)  1.10 2.27 138.33 July 31, 2008 .33 (2.21) (.77) (3.37)  1.09 1.77 115.17 July 31, 2007 .27 2.20 (.38) (1.13)  1.07 1.16 56.03 July 31, 2006 .25 f .62 (.33) (.57)  1.10 1.16 f 46.91 Class M July 31, 2010 .46 1.27 (.59)   .75 3.08 84.46 July 31, 2009 .37 (2.62) (.06) (.23)  .85 2.81 138.33 July 31, 2008 .39 (2.22) (.81) (3.37)  .84 2.03 115.17 July 31, 2007 .33 2.20 (.47) (1.13)  .82 1.44 56.03 July 31, 2006 .32 f .61 (.38) (.57)  .85 1.49 f 46.91 Class R July 31, 2010 .43 1.31 (.63)   .50 2.89 84.46 July 31, 2009 .38 (2.63) (.22) (.23)  .60 3.01 138.33 July 31, 2008 .40 (2.18) (.88) (3.37)  .59 2.17 115.17 July 31, 2007 .39 2.20 (.53) (1.13)  .57 1.69 56.03 July 31, 2006 .39 f .61 (.48) (.57)  .60 1.81 f 46.91 Class Y July 31, 2010 .69 1.37 (.70)    4.10 84.46 July 31, 2009 .55 (3.00) (.28) (.23)  .10 3.72 138.33 July 31, 2008 .60 (2.49) (.96) (3.37)  .09 2.76 115.17 July 31, 2007 .56 2.38 (.61) (1.13)  .07 2.26 56.03 July 31, 2006 .52 f .68 (.49) (.57)  .10 2.18 f 46.91 See page 110 for notes to financial highlights. 104 Prospectus Prospectus 105 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From net expenses investment value, and unrealized Total from From realized Net asset Total return Net assets, to average income (loss) beginning of Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended period income (loss) a investments operations income investments distributions fees b of period value (%) c (in thousands) (%) d,e netassets (%) e turnover (%) Putnam RetirementReady 2015 Fund Class A July 31, 2010 .52 1.17 (.72)   .25 3.25 89.57 July 31, 2009 .66 (2.84) (.50) (.21)  .35 4.58 125.81 July 31, 2008 .66 (1.96) (.93) (2.24)  .34 3.25 108.96 July 31, 2007 .58 1.67 (.58) (.94)  .32 2.55 68.94 July 31, 2006 .51 f .31 (.53) (.81)  .35 2.31 f 62.70 Class B July 31, 2010 .39 1.13 (.62)   1.00 2.51 89.57 July 31, 2009 .52 (2.73) (.33) (.21)  1.10 3.68 125.81 July 31, 2008 .49 (1.91) (.76) (2.24)  1.09 2.48 108.96 July 31, 2007 .40 1.63 (.48) (.94)  1.07 1.80 68.94 July 31, 2006 .32 f .33 (.47) (.81)  1.10 1.46 f 62.70 Class C July 31, 2010 .32 1.21 (.66)   1.00 2.04 89.57 July 31, 2009 .54 (2.76) (.38) (.21)  1.10 3.78 125.81 July 31, 2008 .48 (1.90) (.74) (2.24)  1.09 2.47 108.96 July 31, 2007 .39 1.62 (.42) (.94)  1.07 1.77 68.94 July 31, 2006 .34 f .31 (.46) (.81)  1.10 1.56 f 62.70 Class M July 31, 2010 .41 1.18 (.65)   .75 2.56 89.57 July 31, 2009 .55 (2.74) (.36) (.21)  .85 3.75 125.81 July 31, 2008 .52 (1.90) (.83) (2.24)  .84 2.71 108.96 July 31, 2007 .46 1.63 (.46) (.94)  .82 2.03 68.94 July 31, 2006 .41 f .30 (.46) (.81)  .85 1.89 f 62.70 Class R July 31, 2010 .41 1.20 (.72)   .50 2.63 89.57 July 31, 2009 .54 (2.71) (.49) (.21)  .60 3.89 125.81 July 31, 2008 .57 (1.90) (.92) (2.24)  .59 2.96 108.96 July 31, 2007 .49 1.66 (.53) (.94)  .57 2.16 68.94 July 31, 2006 .61 f .16 (.56) (.81)  4 .60 2.82 f 62.70 Class Y July 31, 2010 .58 1.16 (.76)    3.60 89.57 July 31, 2009 .76 (2.92) (.54) (.21)  .10 5.14 125.81 July 31, 2008 .72 (1.97) (.99) (2.24)  .09 3.47 108.96 July 31, 2007 .63 1.67 (.62) (.94)  .07 2.78 68.94 July 31, 2006 .56 f .32 (.58) (.81)  .10 2.49 f 62.70 See page 110 for notes to financial highlights. 106 Prospectus Prospectus 107 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Ratio of net Net asset Net realized From expenses investment value, and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) beginning of Net investment gain (loss) on investment net investment gain on Total Redemption value, end at net asset end of period netassets to average Portfolio Period ended period income (loss) a investments operations income investments distributions fees b of period value (%) c (in thousands) (%) d,e netassets (%) e turnover (%) Putnam RetirementReady Maturity Fund Class A July 31, 2010 .43 .96 (.44)   .25 2.71 136.48 July 31, 2009 .89 (1.93) (.89)   .35 6.43 137.01 July 31, 2008 .71 (1.28) (.78) (.82)  .34 3.89 138.89 July 31, 2007 .66 .70 (.71) (.27)  .33 3.45 62.34 July 31, 2006 .58 f (.23) (.61) (.25)  .35 3.07 f 61.89 Class B July 31, 2010 .30 .99 (.33)   1.00 1.91 136.48 July 31, 2009 .78 (1.93) (.79)   42 1.10 5.61 137.01 July 31, 2008 .56 (1.28) (.62) (.82)  43 1.09 3.03 138.89 July 31, 2007 .52 .71 (.57) (.27)  1.08 2.70 62.34 July 31, 2006 .44 f (.24) (.46) (.25)  1.10 2.31 f 61.89 Class C July 31, 2010 .26 1.02 (.32)   1.00 1.64 136.48 July 31, 2009 .83 (1.98) (.79)   1.10 6.36 137.01 July 31, 2008 .57 (1.28) (.63) (.82)  1 1.09 3.14 138.89 July 31, 2007 .53 .69 (.54) (.27)  1 1.08 2.77 62.34 July 31, 2006 .45 f (.24) (.47) (.25)  1 1.10 2.31 f 61.89 Class M July 31, 2010 .35 .97 (.36)   .75 2.22 136.48 July 31, 2009 .94 (2.06) (.82)   .85 7.15 137.01 July 31, 2008 .62 (1.29) (.69) (.82)  .84 3.54 138.89 July 31, 2007 .56 .71 (.57) (.27)  14 .83 2.94 62.34 July 31, 2006 .52 f (.27) (.52) (.25)  75 .85 2.86 f 61.89 Class R July 31, 2010 .34 1.02 (.41)   .50 2.18 136.48 July 31, 2009 .84 (1.92) (.85)   77 .60 6.10 137.01 July 31, 2008 .65 (1.28) (.73) (.82)  .59 3.63 138.89 July 31, 2007 .62 .70 (.66) (.27)  81 .58 3.22 62.34 July 31, 2006 .54 f (.25) (.57) (.25)  48 .60 2.97 f 61.89 Class Y July 31, 2010 .49 .95 (.48)    3.13 136.48 July 31, 2009 .96 (1.98) (.92)   .10 6.81 137.01 July 31, 2008 .75 (1.28) (.82) (.82)  .09 4.13 138.89 July 31, 2007 .71 .71 (.76) (.27)  .08 3.70 62.34 July 31, 2006 .62 f (.23) (.66) (.25)  .10 3.26 f 61.89 See page 110 for notes to financial highlights. 108 Prospectus Prospectus 109 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period . b Amount represents less than $0.01 per share. c Total return does not reflect the effect of sales charges. d Expense ratios do not include expenses of the underlying funds. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each funds average net assets: 7/31/10 7/31/09 7/31/08 7/31/07 7/31/06 Putnam RetirementReady 2050 Fund 0.13% 0.06% 0.05% 0.04% 3.23% Putnam RetirementReady 2045 Fund 0.08 0.02 0.02 0.01 0.10 Putnam RetirementReady 2040 Fund 0.08 0.02 0.01 0.01 0.08 Putnam RetirementReady 2035 Fund 0.08 0.02 0.01 0.01 0.04 Putnam RetirementReady 2030 Fund 0.08 0.02 0.01 0.01 0.02 Putnam RetirementReady 2025 Fund 0.08 0.02 0.01 0.01 0.01 Putnam RetirementReady 2020 Fund 0.08 0.01 0.01 0.01 <0.01 Putnam RetirementReady 2015 Fund 0.07 0.01 <0.01 0.01 <0.01 Putnam RetirementReady Maturity Fund 0.25 0.01 <0.01 0.00 0.05 f The net investment income ratios and per share amounts shown for the period ending July 31, 2006 may not correspond with the expected class specific differences for the period due to the timing of sales and repurchases of fund shares in relation to when distributions from the underlying Putnam funds were received. 1 For the period December 22, 2005 to July 31, 2006. 2 For the period August 1, 2005 to December 19, 2005. All class R shares for Fund 2045 and Fund2040 were liquidated on December 19, 2005. 110 Prospectus Make the most of your Putnam privileges The following services are available to you as a Putnam mutual fund shareholder. Systematic investment plan Invest as much as you wish. The amount you choose will be automatically transferred weekly, semi-monthly or monthly from your checking or savings account. Systematic withdrawal Make regular withdrawals monthly, quarterly, semiannually, or annually from your Putnam mutual fund account. Systematic exchange Transfer assets automatically from one Putnam account to another on a regular, prearranged basis. Exchange privilege Exchange money between Putnam funds. The exchange privilege allows you to adjust your investments as your objectives change. A signature guarantee is required for exchanges of more than $500,000 and shares of all Putnam funds may not be available to all investors. A short-term trading fee of 1.00% may apply to exchanges of certain fund shares within the time period specified in the applicable funds prospectus. Investors may not maintain, within the same fund, simultaneous plans for systematic investment or exchange (into the fund) and systematic withdrawal or exchange (out of the fund). These privileges are subject to change or termination. Many of these services can be accessed online at putnam.com. For more information about any of these services and privileges, call your financial representative or a Putnam customer service representative toll-free at 1-800-225-1581. Prospectus 111 For more information about Putnam RetirementReady Funds The funds SAI and annual and semi-annual reports to shareholders include additional information about the funds. The SAI is incorporated by reference into this prospectus, which means it is part of this prospectus for legal purposes. Each funds annual report discusses the market conditions and investment strategies that significantly affected the funds performance during its last fiscal year. You may get free copies of these materials, request other information about any Putnam fund, or make shareholder inquiries, by contacting your financial advisor, by visiting Putnams Web site at putnam.com/individual, or by calling Putnam toll-free at 1-800-225-1581. You may review and copy information about a fund, including its SAI, at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. You may call the Commission at 1-202-551-8090 for information about the operation of the Public Reference Room. You may also access reports and other information about a fund on the EDGAR Database on the Commissions Web site at http://www.sec.gov. You may get copies of this information, with payment of a duplication fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Commissions Public Reference Section, Washington, D.C. 20549-1520. You may need to refer to the funds file number. Putnam Investments One Post Office Square Boston, MA 02109 1-800-225-1581 Address correspondence to Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 putnam.com File No. 811-21598 NP/10 PUTNAM RETIREMENTREADY FUNDS ® FUND SYMBOLS CLASS A CLASS Y 2055 Fund - - 2050 Fund - - 2045 Fund PRVLX PRVYX 2040 Fund PRRZX PRZZX 2035 Fund PRRWX PRRYX 2030 Fund PRRQX PRRTX 2025 Fund PRROX PRRPX 2020 Fund PRRMX PRRNX 2015 Fund PRRHX PRRLX Maturity Fund PRMAX PRMYX The Putnam Retirementready ® Funds also offer class B, C, M and R shares. Symbols for these classes are not available. FORM N-1A PART B STATEMENT OF ADDITIONAL INFORMATION (SAI) November 30, 2010 This SAI is not a prospectus. If a fund has more than one form of current prospectus, each reference to the prospectus in this SAI includes all of a funds prospectuses, unless otherwise noted. The SAI should be read together with the applicable prospectus. For a free copy of the funds annual report or a prospectus dated 11/30/10, as revised from time to time, call Putnam Investor Services at 1-800-225-1581, visit Putnams Web site at putnam.com or write Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. Part I of this SAI contains specific information about the funds. Part II includes information about the funds and the other Putnam funds. I -1 SAI_599-2010/11 Table of Contents PART I FUND ORGANIZATION AND CLASSIFICATION I-3 INVESTMENT RESTRICTIONS I-4 DISTRIBUTIONS I-5 CHARGES AND EXPENSES I-6 PORTFOLIO MANAGERS I-30 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS I-32 Part II HOW TO BUY SHARES II-1 DISTRIBUTION PLANS II-11 MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS II-19 TAXES II-53 MANAGEMENT II-63 DETERMINATION OF NET ASSET VALUE II-82 INVESTOR SERVICES II-84 SIGNATURE GUARANTEES II-87 REDEMPTIONS II-88 SHAREHOLDER LIABILITY II-88 DISCLOSURE OF PORTFOLIO INFORMATION II-88 PROXY VOTING GUIDELINES AND PROCEDURES II-90 SECURITIES RATINGS II-90 CLAIMS-PAYING ABILITY RATINGS II-94 APPENDIX A - PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS II-98 APPENDIX B - FINANCIAL STATEMENTS II-114 I-2 SAI_599-2010/11 SAI PART I FUND ORGANIZATION AND CLASSIFICATION Each of Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund and Putnam RetirementReady Maturity Fund is a series of Putnam RetirementReady Funds, a Massachusetts business trust organized on June 8, 2004 (the Trust). A copy of the Amended and Restated Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. The Trust is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. Each fund offers classes of shares with different sales charges and expenses. Each share has one vote, with fractional shares voting proportionally. Shares of all series and classes will vote together as a single class on all matters except (i) when required by the Investment Company Act of 1940 or when the Trustees have determined that a matter affects one or more series or classes materially differently, shares are voted by individual series or class; and (ii) when the Trustees determine that such a matter affects only the interests of a particular series or class, then only shareholders of such series or class shall be entitled to vote thereon. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if a fund were liquidated, would receive the net assets of such fund. A fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although a fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. Each fund has voluntarily undertaken to hold a shareholder meeting at least every five years. The most recent shareholder meeting was in 2009. Each fund is a diversified investment company under the Investment Company Act of 1940. This means, among other things, that with respect to 75% of its total assets, a fund may not invest more than 5% of its total assets in the securities of any one issuer (except U.S. government securities and securities issued by other investment companies). The remaining 25% of its total assets is not subject to this restriction. To the extent a fund invests a significant portion of its assets in the securities of a particular issuer, it will be subject to an increased risk of loss if the market value of such issuers securities declines. I-3 SAI_599-2010/11 INVESTMENT RESTRICTIONS As fundamental investment restrictions, which may not be changed without a vote of a majority of the outstanding voting securities of a fund created under the Trust, each fund may not and will not: (1) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (2) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. (3) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (4) Purchase or sell commodities or commodity contracts, except that the fund may purchase and sell financial futures contracts and options, and may enter into foreign exchange contracts and other financial transactions not involving physical commodities. (5) Make loans, except by purchase of debt obligations in which the fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. (6) With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (7)(a) (For the 2055 Fund) With respect to 75% of its total assets, acquire more than 10% of the voting securities of any issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (7)(b) (For all funds, except the 2055 Fund) With respect to 75% of its total assets, acquire more than 10% of the voting securities of any issuer. Subject to shareholder approval, fundamental restriction (7)(b) with respect to the 2040 Fund, 2045 Fund and 2050 Funds acquisition of voting securities of any issuer will be amended to read as set forth in fundamental restriction (7)(a). I-4 SAI_599-2010/11 (8) Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the funds total assets would be invested in any one industry. (9) Issue any class of securities which is senior to the funds shares of beneficial interest, except for permitted borrowings. The Investment Company Act of 1940 provides that a vote of a majority of the outstanding voting securities of the fund means the affirmative vote of the lesser of (1) more than 50% of the outstanding fund shares, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding fund shares are represented at the meeting in person or by proxy. The following non-fundamental investment policy may be changed by the Trustees without shareholder approval: (1) A fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the fund (or the person designated by the Trustees of the fund to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the funds net assets (taken at current value) would be invested in securities described in (a), (b) and (c). All percentage limitations on investments (other than pursuant to non-fundamental restriction (1) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. The Trust has filed an election under Rule 18f-1 under the Investment Company Act of 1940 committing each fund that is a series of the Trust to pay all redemptions of fund shares by a single shareholder during any 90-day period in cash, up to the lesser of (i) $250,000 or (ii) 1% of such fund's net assets measured as of the beginning of such 90-day period. Distributions  RetirementReady Maturity Fund The Maturity Fund each month will declare a distribution in an amount equal to its projected net investment income (as described below) for a specified period, which is generally expected to be one quarter, although it may be longer or shorter if deemed appropriate by Putnam Investment Management, LLC, the funds investment manager (Putnam Management), in light of existing or anticipated market conditions, to avoid sharp fluctuations in the amount of monthly distributions, divided by the number of months in the period. Projected net investment income for any period will be based upon Putnam Management's projections of dividends to be paid to the Maturity Fund by the underlying funds during the period, adjusted for previously over- and under-distributed income, less projected expenses of the Maturity Fund to be accrued for the period. I-5 SAI_599-2010/11 Putnam Management may reduce the amounts distributed by the Maturity Fund below projected net investment income to provide a reserve of undistributed amounts, which could be paid in subsequent periods. For example, if Putnam Management estimates that the fund's net investment income for a period will be $.33 per share, the monthly distribution might be initially established at $.30 per share, leaving a reserve of $.03 per share available for distribution in subsequent periods. This procedure may enable the fund to avoid sharp fluctuations in the total monthly distributions from period to period and to minimize the possibility of making distributions from paid-in surplus or other capital sources. The reserve may increase the net asset value of the fund, thereby causing redeeming shareholders to experience higher capital gains or lower capital losses. Putnam Management may revise its estimates of projected net investment income from time to time. CHARGES AND EXPENSES Management fees Under the Amended and Restated Management Contract with the Trust dated as of August 1, 2009, the funds do not pay a monthly management fee to Putnam Management. Under the prior Management Contract with the Trust, which was dated August 3, 2007, each fund paid a monthly fee to Putnam Management based on the average net assets of such fund, as determined at the close of each business day during the month, at the annual rate of 0.05% of the average net asset value of such fund. Putnam Management also receives management fees from the underlying funds. For the past three fiscal years, pursuant to the applicable management contracts, each fund, other than 2055 Fund, which is newly created and has not yet commenced operations, incurred the following fees: Amount Fund Fiscal year Management fee Amount of management fee paid management fee waived would have been without waivers 2050 Fund 2010 $ - $ - $ - 2009 - 3,821 3,821 2008 505 5,828 6,333 2045 Fund 2010 - - - 2009 4,101 3,416 7,517 2008 8,717 4,322 13,039 I-6 SAI_599-2010/11 2040 Fund 2010 - - - 2009 5,851 5,027 10,878 2008 12,851 5,335 18,186 2035 Fund 2010 - - - 2009 10,347 6,169 16,516 2008 21,321 7,437 28,758 2030 Fund 2010 - - - 2009 14,055 7,740 21,795 2008 31,770 7,001 38,771 2025 Fund 2010 - - - 2009 17,971 8,604 26,575 2008 40,724 8,734 49,458 2020 Fund 2010 - - - 2009 20,614 7,457 28,071 2008 48,101 8,377 56,478 2015 Fund 2010 - - - 2009 23,644 7,192 30,836 2008 48,896 5,175 54,071 Maturity Fund 2010 - - - 2009 9,523 4,179 13,702 2008 21,729 4,598 26,327 Fund-specific expense limitation Putnam Management has contractually agreed to reimburse the funds for other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans and extraordinary expenses) through at least November 30, 2011. Prior to August 1, 2009, Putnam Management waived fees (and, to the extent necessary, bore other expenses) to the extent that expenses of a fund (exclusive of brokerage, interest, taxes, fees and expenses of the underlying funds in which a fund invests, extraordinary expenses, and payments under the fund's distribution plans) would exceed an annual rate of 0.10% of a fund's average net assets. I-7 SAI_599-2010/11 Brokerage commissions The funds do not pay brokerage commissions on their purchases and sales of the underlying funds. The portfolio turnover rates for the 2050, 2045, 2040, 2035, 2030, 2025, 2020 and 2015 funds 2010 fiscal year were lower than the funds prior fiscal year due to fewer substitutions of underlying funds. Please see the Financial Highlights section of the funds most recent shareholder report for further information about the funds portfolio turnover over recent periods. Administrative expense reimbursement The funds did not reimburse Putnam Management for administrative services during fiscal 2010. Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of fund business. Subject to such policies as the Trustees may determine, Putnam Management furnishes a continuing investment program for each fund and makes investment decisions on its behalf. Subject to the control of the Trustees, Putnam Management also manages each funds other affairs and business. The table below shows the value of each Trustees holdings in the Trust and in all of the Putnam Funds as of December 31, 2009. I-8 SAI_599-2010/11 Name of Trustee Dollar range of Putnam Aggregate dollar range of RetirementReady Funds shares held in all of the shares owned Putnam funds overseen by Trustee Ravi Akhoury RR Maturity Fund $1-$10,000 over $100,000 *Barbara M. Baumann N/A N/A Jameson A. Baxter RR 2020 Fund $10,001-$50,000 over $100,000 Charles B. Curtis RR 2020 Fund $1-$10,000 over $100,000 Robert J. Darretta RR 2025 Fund $1-$10,000 over $100,000 Myra R. Drucker RR 2020 Fund $50,001- over $100,000 $100,000 John A. Hill RR 2050 Fund $10,001-$50,000 over $100,000 Paul L. Joskow RR 2015 Fund $10,001-$50,000 over $100,000 Kenneth R. Leibler RR 2015 Fund $1-$10,000 over $100,000 Robert E. Patterson RR 2020 Fund $1-$10,000 over $100,000 George Putnam, III RR 2025 Fund $10,001-$50,000 over $100,000 **W. Thomas Stephens RR 2015 Fund $1-$10,000 over $100,000 Richard B. Worley RR 2020 Fund $1-$10,000 over $100,000 *** Robert L. Reynolds RR 2040 Fund $1-$10,000 over $100,000 *Ms. Baumann was elected to the Board of Trustees after December 31, 2009. ** Mr. Stephens, who retired from the Board of Trustees on March 31, 2008, was re-elected to the Board of Trustees on May 14, 2009. *** Trustee who is an "interested person" (as defined in the Investment Company Act of 1940) of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is deemed an "interested person" by virtue of his positions as an officer of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. None of the other Trustees is an "interested person." I-9 SAI_599-2010/11 Each independent Trustee of the fund receives an annual retainer fee and an additional fee for each Trustees meeting attended. Independent Trustees also are reimbursed for expenses they incur relating to their services as Trustees. All of the current independent Trustees of the fund are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the fund, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least three business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met, during your funds most recently completed fiscal year, are shown in the table below. Audit and Compliance Committee 11 Board Policy and Nominating Committee 9 Brokerage Committee 7 Communications, Service and Marketing Committee+ 3 Contract Committee 13 Distributions Committee 10 Executive Committee 1 Investment Oversight Committees Investment Oversight Committee A 9 Investment Oversight Committee B 9 Investment Oversight Committee C+ 9 Investment Oversight Committee D+ 9 Investment Oversight Committee E+ 9 Investment Oversight Coordinating Committee+ 5 Pricing Committee 8 + As of July 1, 2010, the Boards committee structure changed, resulting in the elimination of these committees. The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by the funds for fiscal 2010, and the fees paid to each Trustee by all of the Putnam funds during calendar year 2009: I-10 SAI_599-2010/11 COMPENSATION TABLE Estimated aggregate Estimated compensation from Pension or retirement annual Total each series of benefits accrued as part of benefits from compensation Putnam fund expenses from each all Putnam from all RetirementReady series of Putnam funds upon Putnam funds Trustees/Year Funds RetirementReady Funds retirement(1) Ravi Akhoury/2009(3) $0 N/A N/A $259,167 Barbara M. Baumann/2010(4) 0 N/A N/A N/A Jameson A. Baxter/1994(5) 0 0 $110,500 $295,000 Charles B. Curtis/2001 0 0 $113,900 $285,000 Robert J. Darretta/2007 0 N/A N/A $290,000 Myra R. Drucker/2004(5) 0 N/A N/A $295,000 John A. Hill/1985(5)(6) 0 0 $161,700 $374,376 Paul L. Joskow/1997(5) 0 0 $113,400 $295,000 Elizabeth T. Kennan/1992(5)(7) 0 0 $108,400 $295,000 Kenneth R. Leibler/2006 0 N/A N/A $295,000 Robert E. Patterson/1984 0 0 $106,500 $295,000 George Putnam, III/1984 0 0 $130,300 $295,000 W. Thomas Stephens/1997(8) 0 0 $107,100 $139,167 Richard B. Worley/2004 0 N/A N/A $285,000 Charles E. Haldeman, Jr./2004(9) N/A N/A N/A N/A Robert L. Reynolds/2008(10) N/A N/A N/A N/A (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2009, there were 104 funds in the Putnam family. (3) Mr. Akhoury was elected to the Board of Trustees of the Putnam funds on February 12, 2009. (4) Ms. Baumann was elected to the Board of Trustees of the Putnam funds on July 1, 2010. (
